Exhibit 10.1

 

Execution Copy

 

SECOND AMENDMENT TO THE SECOND AMENDED AND RESTATED POOLING AGREEMENT

 

This Second Amendment to the Second Amended and Restated Pooling Agreement dated
as of November 13, 2008 (this “Amendment”), is made among Huntsman Receivables
Finance LLC (the “Company”), a Delaware limited liability company, Huntsman
(Europe) BVBA (the “Master Servicer”), a company organized under the laws of
Belgium, the conduit purchasers party hereto from time to time as Series 2000-1
Conduit Purchasers (the “Series 2000-1 Conduit Purchasers”), the several
financial institutions party hereto from time to time as Series 2000-1 APA banks
(the “Series 2000-1 APA Banks”), the several financial institutions party hereto
from time to time as funding agents (the “Funding Agents”), JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”), BNY Financial
Services plc, as successor to J.P. Morgan Bank (Ireland) plc, as trustee (the
“Trustee”), The Bank of New York Mellon, Brussels Branch, in its capacity as
account bank and securities intermediary, and JPMorgan Chase Bank, N.A., as an
account bank.

 

WHEREAS, the Company, the Master Servicer and the Trustee (the “Pooling
Agreement Parties”) are parties to the Pooling Agreement dated as of
December 21, 2000, as amended and restated by the Amended and Restated Pooling
Agreement, dated as of June 26, 2001, as further amended and restated by the
Second Amended and Restated Pooling Agreement, dated as of April 18, 2006 (as
heretofore amended, restated, supplemented or otherwise modified, the “Pooling
Agreement”);

 

WHEREAS, each of the parties hereto are parties to the Series 2000-1 Supplement
dated as of December 21, 2000, as amended and restated by the Amended and
Restated Series 2000-1 Supplement dated as of April 18, 2006 and as amended and
restated by the Second Amended and Restated Series 2000-1 Supplement dated as of
November 13, 2008 (as heretofore amended, restated, supplemented or otherwise
modified, the “Series 2000-1 Supplement”);

 

WHEREAS, pursuant to Section 10.01(b) of the Pooling Agreement, the Pooling
Agreement may be amended in writing from time to time by the Master Servicer,
the Company and the Trustee with the written consent of the Funding Agents for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of the Pooling Agreement subject to the limitations in
such Section 10.01(b);

 

WHEREAS, the Series 2000-1 Conduit Purchasers and the 2000-1 APA Banks are the
Investor Certificateholders and hereby represent and warrant that they are the
holders of the entire principal amount of Investor Certificates issued pursuant
to the Series 2000-1 Supplement;

 

WHEREAS, the Administrative Agent, the Funding Agents, the Series 2000-1 Conduit
Purchasers and the Series 2000-1 APA Banks are a party hereto for purposes of
consenting to the amendments provided under this Amendment and agreeing to the
provisions of Section 14 of this Amendment; and

 

WHEREAS, the Pooling Agreement Parties wish to amend the Pooling Agreement on
the terms and conditions set forth herein;

 

NOW, THEREFORE, the parties hereto, hereby agree as follows:

 

1.             Capitalized terms used but not defined herein shall have the
meanings ascribed to them in Annex X to the Pooling Agreement (as in effect
prior to this Amendment).  The provisions of Section 1.02 of the Pooling
Agreement shall apply to this Amendment, mutatis mutandis, as if set forth
herein.

 

2.             The Pooling Agreement Parties hereby agree that
Section 1.02(j) of the Pooling Agreement shall be and hereby is amended by
deleting the existing Section 1.02(j) and replacing it with the following:

 

--------------------------------------------------------------------------------


 

“(j)          References to the Pooling Agreement in any other document or
agreement inclusive of the Transaction Documents shall be deemed to be
references to this agreement as amended, restated, supplemented or otherwise
modified from time to time and all assignments hereof.”

 

3.             The Pooling Agreement Parties hereby agree that Section 1.02 of
the Pooling Agreement shall be and hereby is amended by adding the following new
paragraph (k):

 

“(k)         References to any other Transaction Document or any other document
or agreement in this Pooling Agreement shall be deemed to be references to any
such document or agreement as amended, restated, supplemented or otherwise
modified from time to time.”

 

4.             The Pooling Agreement Parties hereby agree that Article I of the
Pooling Agreement shall be and hereby is amended by adding the following new
Section 1.03:

 

“SECTION 1.03 Calculations.

 

All calculations under this Agreement shall be in U.S. Dollars so that for
purposes of calculating or determining any Invested Amount, any Invested
Percentage, the Aggregate Receivables Amount and any Target Receivables Amount
and any term or amount incorporated into any of the foregoing definitions or
calculations, amounts denominated in a currency other than U.S. Dollars shall be
converted on a pro forma basis into U.S. Dollars at the Spot Rate as in effect
on the date of the relevant calculations or determination.”

 

5.             The Pooling Agreement Parties hereby agree that Annex X to the
Pooling Agreement shall be and hereby is amended by deleting the existing Annex
X in its entirety and replacing it with Annex X in the form attached hereto as
Schedule VI.

 

6.             The Pooling Agreement Parties hereby agree that Part (D) of
Schedule 1 to the Pooling Agreement shall be and hereby is amended by deleting
the existing Part (D) of Schedule 1 in its entirety and replacing it with
Part (D) of Schedule 1 in the form attached hereto as Schedule I.

 

7.             The Pooling Agreement Parties hereby agree that Part (F) of
Schedule 1 to the Pooling Agreement shall be and hereby is amended by deleting
the existing Part (F) of Schedule 1 in its entirety and replacing it with
Part (F) of Schedule 1 in the form attached hereto as Schedule II.

 

8.             The Pooling Agreement Parties hereby agree that Schedule 3 to the
Pooling Agreement shall be and hereby is amended by deleting the existing
Schedule 3 in its entirety and replacing it with Schedule 3 in the form attached
hereto as Schedule III.

 

9.             The Pooling Agreement Parties hereby agree that Schedule 4 to the
Pooling Agreement shall be and hereby is deleted in its entirety.

 

10.           The Pooling Agreement Parties hereby agree that Schedule 5 to the
Pooling Agreement shall be and hereby is amended by deleting the existing
Schedule 5 in its entirety and replacing it with Schedule 5 in the form attached
hereto as Schedule IV.

 

11.           The Pooling Agreement Parties hereby agree that Schedule 6 to the
Pooling Agreement shall be and hereby is amended by deleting the existing
Schedule 6 in its entirety and replacing it with Schedule 6 in the form attached
hereto as Schedule V.

 

12.           The Pooling Agreement Parties hereby agree that notwithstanding
anything to the contrary in the Series 2000-1 Supplement or the Pooling
Agreement:

 

2

--------------------------------------------------------------------------------


 

(a)       the payment of Series 2000-1 Pay-Off Amounts to the Series 2000-1
Finance Parties in accordance with Section 2.14(b) through Section 2.14(g) of
the Series 2000-1 Supplement shall be deemed to be a final distribution pursuant
to Section 9.03 of the Pooling Agreement with respect to the Series 2000-1 VFC
Certificates and, on the date it receives such notices of receipt of the
Series 2000-1 Pay-Off Amounts (the “Release Date”), the Trustee shall release
the security interest granted to the Trustee for the benefit of the Holders
pursuant to the Pooling Agreement in accordance with Section 2.14(g) of the
Series 2000-1 Supplement as if the requirements of Section 9.04 of the Pooling
Agreement had been met;

 

(b)       following the Release Date, by 12.30 p.m. (London time) on each
Business Day, the Trustee shall transfer all funds then on deposit in each
Company Concentration Account and each Series Account to the relevant Company
Receipts Account; provided that the Trustee may deduct its pro rated monthly
fees of USD 4,583.33 per month from such transfers; and

 

(c)       on and after the Release Date, the Trustee shall have no further
obligations or duties under the Pooling Agreement, except (i) as provided in
clause (b) above, (ii) any actions required to be performed by the Trustee in
connection with the termination of the Trust or the release of the security
interest granted under the Pooling Agreement and (iii) any provisions of the
Pooling Agreement which are expressed to survive the termination of the Pooling
Agreement.

 

13.           The amendments under Sections 2 through 12 of this Amendment shall
become effective upon:  (a) the Second Amended and Restated Series 2000-1
Supplement, dated as of the date hereof, among others, the parties hereto
becoming effective in accordance with its terms; (b) satisfaction of the
conditions set forth in Section 2.09(b) of the Pooling Agreement with respect to
the addition of Huntsman Advanced Materials (Europe) BVBA and Huntsman Advanced
Materials Americas Inc. as Approved Originators; (c) the Amendment to Second
Amended and Restated Servicing Agreement dated as of the date hereof, by, among
others, the parties hereto becoming effective in accordance with its terms; and
(d) satisfaction or waiver of the conditions set forth in Section 2.10 of the
Pooling Agreement with respect to the removal of Huntsman Petrochemicals (UK)
Limited, Huntsman Expandable Polymers Corporation LC and Huntsman Polymers
Corporation as Approved Originators, in each case to the satisfaction (in form
and substance) of the Series 2000-1 Purchasers.

 

14.           The Funding Agents, the Series 2000-1 Conduit Purchasers, the
Series 2000-1 APA Banks and the Administrative Agent hereby acknowledge and
consent to the provisions of this Amendment.

 

15.           Each of the parties hereto hereby agrees that the Fourth Amendment
to Series 2000-1 Supplement and Third Amendment to Pooling Agreement dated as of
October 27, 2008 (the “October Amendment”), by, among others, the Company, the
Master Servicer, the Trustee, and certain of the Series 2000-1 Conduit
Purchasers, the Series 2000-1 APA Banks and the Funding Agents, and the
Administrative Agent shall, upon the effectiveness of this Amendment in
accordance with Section 12, be terminated and cease to have any further effect. 
The parties hereto acknowledge that notwithstanding the description of the
October Amendment as being a Third Amendment to the Pooling Agreement, this
Amendment is described as the Second Amendment to the Pooling Agreement (there
being no prior “Second Amendment”).

 

16.           Except as expressly amended by this Amendment, the Pooling
Agreement is ratified and confirmed in all respects and the terms, provisions
and conditions thereof are and shall remain in full force and effect.

 

17.           THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ANY CONFLICT OF LAW
PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

3

--------------------------------------------------------------------------------


 

18.           This Amendment may be executed in counterparts by the parties
hereto, and each such counterpart shall be considered an original and all such
counterparts shall constitute one and the same instrument.

 

19.           The provisions of Sections 11.08, 11.14 and 11.17 of the
Series 2000-1 Supplement shall apply hereto, mutatis mutandis, as if set forth
in full herein.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have caused this Amendment to be
duly executed by their respective officers as of the day and year first above
written.

 

 

HUNTSMAN RECEIVABLES FINANCE LLC,
as Company

 

By:

/s/ SEAN DOUGLAS

 

 

Name:  Sean Douglas

 

 

Title:  Vice President and Treasurer

 

 

 

HUNTSMAN (EUROPE) BVBA,
as Master Servicer

 

By:

/s/ SEAN DOUGLAS

 

 

Name:  Sean Douglas

 

 

Title:  Attorney-in-Fact

 

 

 

By:

 

 

 

Name:

 

 

Title: 

 

 

 

BNY FINANCIAL SERVICES PLC
not in its individual capacity but solely as Trustee

 

By:

/s/ ANDREW MCLEOD

 

 

Name:  Andrew McLeod VP

 

 

Title:  Authorized Signatory

 

 

 

THE BANK OF NEW YORK MELLON,
in its capacity as account bank and securities intermediary

 

By:

/s/ TREVOR BLEWER

 

 

Name:  Trevor Blewer

 

 

Title:  Vice President

 

 

[Second Amendment to Pooling Agreement Signature Page 1 to 5]

 

--------------------------------------------------------------------------------


 

Consented and agreed to as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

By:

/s/ CHARLES SIMOND

 

 

Name:  Charles Simond

 

 

Title:  Executive Director

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Funding Agent

 

By:

/s/ CHARLES SIMOND

 

 

Name:  Charles Simond

 

 

Title:  Executive Director

 

 

 

JPMORGAN CHASE BANK, N.A.,
as a Series 2000-1 APA Bank

 

By:

/s/ CHARLES SIMOND

 

 

Name:  Charles Simond

 

 

Title:  Executive Director

 

 

 

CHARIOT FUNDING LLC,
as a Series 2000-1 Conduit Purchaser
By: JPMorgan Chase Bank, N.A.,
as its attorney-in-fact

 

By:

/s/ CHARLES SIMOND

 

 

Name:  Charles Simond

 

 

Title:  Executive Director

 

 

[Second Amendment to Pooling Agreement Signature Page 2 to 5]

 

--------------------------------------------------------------------------------


 

WACHOVIA CAPITAL MARKETS, LLC,
as Funding Agent

 

By:

/s/ EERO H. MAKI

 

 

Name:  Eero H. Maki

 

 

Title:  Director

 

 

 

WACHOVIA CAPITAL MARKETS, LLC,
as a Series 2000-1 APA Bank

 

By:

/s/ EERO H. MAKI

 

 

Name:  Eero H. Maki

 

 

Title:  Director

 

 

 

VARIABLE FUNDING CAPITAL COMPANY, LLC,
as a Series 2000-1 Conduit Purchaser
By: Wachovia Capital Markets, LLC
as its attorney-in-fact

 

By:

/s/ DOUGLAS R. WILSON, SR.

 

 

Name:  Douglas R. Wilson, Sr.

 

 

Title:  Director

 

 

[Second Amendment to Pooling Agreement Signature Page 3 to 5]

 

--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC,
as Funding Agent

 

By:

/s/ JEFFREY GOLDBERG

 

 

Name:  Jeffrey Goldberg

 

 

Title:  Associate Director

 

 

 

BARCLAYS BANK PLC,
as a Series 2000-1 APA Bank

 

By:

/s/ JEFFREY GOLDBERG

 

 

Name:  Jeffrey Goldberg

 

 

Title:  Associate Director

 

 

 

SHEFFIELD RECEIVABLES CORPORATION,
as a Series 2000-1 Conduit Purchaser
By: Barclays Bank PLC,
as its attorney-in-fact

 

By:

/s/ JASON D. MUNCY

 

 

Name:  Jason D. Muncy

 

 

Title:  Associate Director

 

 

[Second Amendment to Pooling Agreement Signature Page 4 to 5]

 

--------------------------------------------------------------------------------


 

HSBC BANK PLC,
as a Funding Agent

 

By:

/s/ NIGEL BATLEY

 

 

Name:  Nigel Batley

 

 

Title:  Managing Director

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,
as a Series 2000-1 APA Bank

 

By:

/s/ DAVID A. MANDELL

 

 

Name:  David A. Mandell

 

 

Title:  Managing Director

 

 

 

REGENCY ASSETS LIMITED,
as a Series 2000-1 Conduit Purchaser

 

By:

/s/ MICHAEL WHELAN

 

 

Name:  Michael Whelan

 

 

Title:  Director

 

 

[Second Amendment to Pooling Agreement Signature Page 5 to 5]

 

--------------------------------------------------------------------------------


 

SCHEDULE VI
to Amendment

 

ANNEX X

 

to

 

Pooling Agreement

 

9

--------------------------------------------------------------------------------


 

ANNEX X
to
Pooling Agreement

 

“ABR” shall mean, for any day, a per annum alternate base rate (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Base CD Rate in effect on such day plus 1%,
(c) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1% and
(d) the Eurocurrency Rate for a one month Accrual Period on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Eurocurrency Rate for any day
shall be based on the rate appearing with respect to the relevant currency on
the Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day.  If for any
reason, the relevant Funding Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Base CD Rate, the Federal Funds Effective Rate or the Eurocurrency Rate or any
of them for any reason, including the inability or failure of the relevant
Funding Agent to obtain sufficient quotations in accordance with the terms of
the definitions thereof, the ABR shall be determined without regard to clause
(b), (c) and/or (d), (as applicable), of the immediately preceding sentence, as
appropriate, until the circumstances giving rise to such inability no longer
exist.  Any change in the ABR due to a change in the Prime Rate, the Base CD
Rate, the Federal Funds Effective Rate or the Eurocurrency Rate shall be
effective on the effective date of such change in the Prime Rate, the Base CD
Rate, the Federal Funds Effective Rate or the Eurocurrency Rate, respectively. 
The term “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by the relevant Funding Agent as its prime rate in
effect at its principal office in New York City; each change in the Prime Rate
shall be effective on the date such change is publicly announced as being
effective.  The term “Base CD Rate” shall mean the sum of (a) the product of
(i) the Three-Month Secondary CD Rate and (ii) Statutory Reserves and (b) the
Assessment Rate.  The term “Three-Month Secondary CD Rate” shall mean, for any
day, the secondary market rate for three-month certificates of deposit reported
as being in effect on such day (or, if such day shall not be a Business Day, the
next preceding Business Day) by the Board of Governors through the public
information telephone line of the Federal Reserve Bank of New York (which rate
will, under the current practices of the Board of Governors, be published in
Federal Reserve Statistical Release H.15(519) during the week following such
day), or, if such rate shall not be so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m. New York City time, on such day (or, if
such day shall not be a Business Day, on the next preceding Business Day) by the
relevant Funding Agent from three negotiable certificate of deposit dealers in
New York City of recognized standing selected by it.

 

“Accrual Period” shall mean, for any Series, the period from and including a
Distribution Date, or, in the case of the initial Accrual Period for such
Series, the date of issuance of such Series, to but excluding the succeeding
Distribution Date.

 

“Accumulation Period” shall have, with respect to any Outstanding Series, the
meaning assigned to such term in the related Supplement.

 

“Acquired Line of Business” shall mean any business acquired by an Approved
Originator after the Series 2000-1 Issuance Date.

 

10

--------------------------------------------------------------------------------


 

“Acquired Line of Business Receivables” shall mean Receivables generated by an
Approved Originator arising from an Acquired Line of Business.

 

“Additional Originator” shall mean any Originator added as an Approved
Originator pursuant to Section 2.09 of the Pooling Agreement after the Initial
Issuance Date.

 

“Adjusted Invested Amount” shall have, with respect to any Outstanding Series,
the meaning assigned to such term in the related Supplement.

 

“Adjustment Payments” shall mean the collective reference to payments of
Originator Adjustment Payment, Originator Dilution Adjustment Payment or
Originator Indemnification Payment, any Contributor Adjustment Payment,
Contributor Dilution Adjustment Payment or Contributor Indemnification Payment,
and (iii) any other payment made in accordance with Sections 2.05 and 2.06 (or
corresponding section) of the applicable Origination Agreement, Sections
2.05(a) and (b) of the Pooling Agreement and Section 4.05 of the Servicing
Agreement.

 

“Administrative Agent” shall mean, with respect to any Series, the Person, if
any, so designated in the related Supplement.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such specified Person.  For purposes of this definition
“control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Aged Receivables Ratio” shall mean, as of the last day of each Settlement
Period, the percentage equivalent of a fraction, the numerator of which shall be
the sum of (a) the aggregate unpaid balance of Receivables contributed by the
Contributor to the Company (and with respect to which the Company has granted
the Participation and a security interest to the Trust) that were 61 to 90 days
past due and (b) the aggregate amount of Receivables that were charged off as
uncollectible prior to the day that is 61 days after its original due date
during such Settlement Period, and the denominator of which shall be the
aggregate Principal amount of Receivables contributed by the Contributor to the
Company (and with respect to which the Company has granted the Participation and
a security interest to the Trust) during the third prior Settlement Period
(including the Settlement Period ended on such day).

 

“Aggregate Adjusted Invested Amount” shall mean, with respect to any date of
determination, the sum of the Adjusted Invested Amounts with respect to all
Outstanding Series on such date of determination.

 

“Aggregate Allocated Receivables Amount” shall mean, with respect to any date of
determination, the sum of the Allocated Receivables Amounts with respect to all
Outstanding Series on such date of determination.

 

“Aggregate Daily Collections” shall mean, with respect to any Business Day, the
aggregate amount of all Collections in immediately available funds deposited
into the Company Concentration Accounts on such day by 12:30 p.m. London time
and available for allocation to different Series.

 

11

--------------------------------------------------------------------------------


 

“Aggregate Initial Daily Collections” shall mean, with respect to any Business
Day, the aggregate amount of all Collections deposited into the Collection
Accounts.

 

“Aggregate Invested Amount” shall mean, at any date of determination, the sum of
the Invested Amounts with respect to all Outstanding Series on such date of
determination.

 

“Aggregate Obligor Country Overconcentration Amount” shall mean, on any date of
determination, the aggregate Principal Amount of non-Defaulted Receivables due
from Obligors in Approved Obligor Countries which, when expressed as a
percentage of the Principal Amount of all Eligible Receivables in the Trust at
such date of determination, exceeds the Approved Obligor Country
Overconcentration Limit.

 

“Aggregate Obligor Overconcentration Amount” shall mean, on any date of
determination, the Principal Amount of non-Defaulted Receivables due from an
Eligible Obligor and with respect to which a Participation has been granted by
the Company to the Trust at such date, that when expressed as a percentage of
the Principal Amount of all Eligible Receivables in the Trust at such date of
determination, exceeds the Obligor Limit set forth in Schedule 3 to the Pooling
Agreement under heading (E) “Obligor Limit”.

 

“Aggregate Originator Country Overconcentration Amount” shall mean, on any date
of determination, the aggregate Principal Amount of non-Defaulted Receivables
sold by an Approved Originator which, when expressed as a percent of the
Principal Amount of all Eligible Receivables in the Trust at such date of
determination, exceeds the Approved Originator Country Overconcentration Limit.

 

“Aggregate Receivables Amount” shall mean, on any date of determination, without
duplication, the aggregate Principal Amount of all Eligible Receivables owned by
the Company at the end of the Business Day immediately preceding such date minus
(i)  the Aggregate Obligor Overconcentration Amount; (ii) the Aggregate Obligor
Country Overconcentration Amount; (iii) the Aggregate Originator Country
Overconcentration Amount; (iv) an amount equal to Timely Payment Accruals and
Commission Accruals; (v) an amount equal to the Volume Rebate Accrual; (vi) the
Potential Offset Amount; and (vii) the Belgian Collection Adjustment Amount.

 

“Aggregate Target Receivables Amount” shall mean, on any date of determination,
the sum of the Target Receivables Amounts with respect to all Outstanding
Series on such date of determination.

 

“Allocable Charged-Off Amount” shall have, with respect to any Series, the
meaning assigned in Section 3.01(g)(i)(A) of the Pooling Agreement as modified
by any Supplement for such Series.

 

“Allocable Recoveries Amount” shall have, with respect to any Series, the
meaning assigned in Section 3.01(g)(i)(B) of the Pooling Agreement as modified
by any Supplement for such Series.

 

“Allocated Receivables Amount” shall have, with respect to any Outstanding
Series, the meaning assigned in the related Supplement for such Outstanding
Series.

 

“Amortization Period” shall have, with respect to any Outstanding Series, the
meaning assigned to such term in the related Supplement for such Outstanding
Series.

 

12

--------------------------------------------------------------------------------


 

“Applicable Insolvency Laws” shall mean, with respect to any Person, any
applicable bankruptcy, insolvency or other similar United States or foreign law
now or hereafter in effect.

 

“Applicable Notice Provisions” shall mean the notice provisions set forth in
Section 8.11 (or corresponding section)  of the applicable Origination
Agreement.

 

“Applicants” shall have the meaning assigned in Section 5.08 of the Pooling
Agreement.

 

“Appropriate Rating” shall mean (i) the rating required to maintain the existing
rating, whether direct or indirect, on each Outstanding Series of Investor
Certificates and if no such rating exists for such Series of Investor
Certificates then (ii) a rating at a level agreed upon between the Company and
the Trustee acting at the direction of the Funding Agent(s).

 

“Approved Acquired Line of Business” shall mean each Acquired Line of Business
approved by the Funding Agents in accordance with the proviso in the definition
of Eligible Receivables, with effect on and after the date of such approval.

 

“Approved Contract Jurisdiction” shall mean (i) the jurisdictions set forth in
the Receivables Specification and Exception Schedule attached to the Pooling
Agreement as Schedule 3 under heading (B) “Approved Contract Jurisdictions”,
representing jurisdictions the law of which may govern Contracts and (ii) any
additional contract jurisdiction added in accordance with Section 2.09 of the
Pooling Agreement.

 

“Approved Currency” shall mean (i) initially, United States Dollars, Pound
Sterling, and Euro and (ii) any additional legal currency added in accordance
with Section 2.09 of the Pooling Agreement.

 

“Approved Obligor Country” shall mean (i) the countries set forth in the
Receivables Specification and Exception Schedule attached to the Pooling
Agreement as Schedule 3 under heading (A) “Approved Obligor Countries” and
(ii) any Obligor Country which may be added pursuant to and in accordance with
the provisions of Section 2.09(c) of the Pooling Agreement.

 

“Approved Obligor Country Overconcentration Limit” shall mean, with respect to
each Approved Obligor Country the percentage, as set forth in the Receivables
Specification and Exception Schedule attached to the Pooling Agreement as
Schedule 3 under the heading (D) “Approved Obligor Country Limit”, (i) which
appears next to the applicable ratings category of the foreign currency rating
for such Approved Obligor Country; provided that if the foreign currency,
long-term debt ratings given by S&P and Moody’s to any Obligor Country would
result in different applicable percentages under Schedule 3 to the Pooling
Agreement, the applicable percentage shall be the percentage associated with the
lower foreign currency, long-term debt rating, as between S&P’s rating and
Moody’s rating, of such Obligor Country or (ii) which is otherwise set forth
next to the name of a specified Approved Obligor Country, in each case, such
percentage representing with respect to each such country the maximum aggregate
percentage of Receivables that may constitute the Trust pool where the related
Obligors are residents in such country.

 

“Approved Originator” shall mean (i) (A) with respect to the U.S. Originators,
Tioxide Americas Inc., Huntsman Propylene Oxide Ltd., Huntsman International
Fuels L.P., Huntsman Ethyleneamines Ltd., Huntsman International LLC, Huntsman
Advanced Materials Americas Inc. and Huntsman Petrochemical Corporation; and
(B) with respect to the European Originators, Huntsman Holland B.V., Tioxide
Europe Limited, Huntsman Advanced Materials (Europe) BVBA, Huntsman Surface
Sciences UK Ltd., Tioxide Europe S.r.l., Huntsman Surface Sciences Italia
S.r.l., Huntsman Patrica

 

13

--------------------------------------------------------------------------------


 

S.r.l., Tioxide Europe S.L., Huntsman Performance Products Spain, S.L., Tioxide
Europe S.A.S. and Huntsman Surface Sciences (France) S.A.S.; and (ii) any entity
that may be approved as an Additional Originator pursuant to, and in accordance
with, the provisions of Section 2.09 of the Pooling Agreement.

 

“Approved Originator Country Overconcentration Limit” shall mean, with respect
to each country in which an Approved Originator is located, the percentage, as
set forth in the Receivables Specification and Exception Schedule attached to
the Pooling Agreement as Schedule 3 under heading (F) “Approved Originator
Country Overconcentration Limit”, which appears next to the name of such
country, such percentage representing with respect to each such country the
maximum aggregate percentage of Receivables that may constitute the Trust pool
where the related Approved Originators are residents in such country.

 

“Approved Originator Joinder Agreement” shall mean the agreement in the form of
Schedule 3 (or corresponding schedule) attached to the applicable Origination
Agreement.

 

“Authorized Newspaper” shall mean collectively, the Wall Street Journal, the
International Wall Street Journal, the Financial Times (European Edition) of
London, England, and solely with respect to Certificates listed on the
Luxembourg Stock Exchange, d’Wort of Luxembourg.  If any of such newspapers
shall cease to be published, the Master Servicer, the Company (or the Master
Servicer on behalf of the Company) or the Trustee shall substitute for it
another newspaper in Luxembourg (with respect to d’Wort of Luxembourg) and in
Europe (with respect to the International Wall Street Journal and the Financial
Times (European Edition) of London, England) and in the United States (with
respect to the Wall Street Journal), customarily published at least once a day
for at least five (5) days in each calendar week, of general circulation.

 

“Bankruptcy Code” shall mean the United States Federal Bankruptcy Code, 11
U.S.C. §§ 101 1330, as amended.

 

“Belgian Collection Adjustment Amount” shall mean on any date of determination,
the amount (if any) equal to the product of the Principal Amount of
non-Defaulted Receivables sold by the Belgian Originator multiplied by the
Belgian Collection Adjustment Percentage; provided that no Belgian Collection
Adjustment Amount shall apply on and after the date upon which for three (3)
consecutive Settlement Periods the amount of Belgian Collections received during
each Settlement Period in the Belgian Collection Account exceeeds 95% of the
amount of Belgian Collections received during the such Settlement Period.

 

“Belgian Collection Adjustment Percentage” shall mean (1) on any date of
determination occurring during the nine months immediately after the
Series 2000-1 Issuance Date on which the Servicer Guarantor’s corporate credit
rating by S&P is less than “B” and the corporate family rating by Moody’s is
less than “B2” and (2) on any date of determination occurring nine months after
the Series 2000-1 Issuance Date, the amount expressed as a percentage equal to
(a) (i) 0.95 multiplied by the amount of Belgian Collections received during the
Settlement Period most recently ended minus (ii) the amount of Belgian
Collections received during the Settlement Period most recently ended in the
Belgian Collection Account divided by (b) the amount of Belgian Collections
received during the relevant Settlement Period; provided that if the amount
calculated is a negative value, the Belgian Collection Adjustment Percentage
shall be an amount equal to zero; provided, further, that

 

14

--------------------------------------------------------------------------------


 

after any date on which the Belgian Collection Adjustment Percentage has been
zero, it shall remain zero.

 

“Belgian Collections” shall mean Collections received with respect to
Receivables originated by the Belgian Originator(s).

 

“Belgian Collection Accounts” shall mean the Collection Accounts into which
Belgian Collections are to be paid or deposited.

 

“Belgian Originator” shall mean any of (i) Huntsman Advanced Materials (Europe)
BVBA and (ii) after the Initial Issuance Date, any Approved Originator
incorporated in Belgium.

 

“Belgian Receivables” shall mean the Receivables originated by a Belgian
Originator and sold to Huntsman International, then contributed, transferred,
assigned and conveyed to the Company and with respect to which a Participation
and security interest were granted by the Company to the Trust.

 

“Belgian Receivables Purchase Agreement” means the Belgian Receivables Purchase
Agreement dated November 13, 2008, between the Belgian Originators and the
Contributor as amended, supplemented or otherwise modified from time to time in
accordance with the Transaction Documents.

 

“Board” means, with respect to any entity, such entity’s board of directors (in
the case of a corporation), board of managers (in the case of a limited
liability company) or equivalent governing body in other cases.

 

“Board of Governors” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Book-Entry Certificates” shall mean Certificates evidencing a beneficial
interest in the Investor Certificates, ownership and transfers of which shall be
made through book entries by a Clearing Agency as described in Section 5.12 of
the Pooling Agreement; provided, however, that after the occurrence of a
condition whereupon book-entry registration and transfer are no longer permitted
and Definitive Certificates are issued to the Certificate Book-Entry Holders,
such Investor Certificates shall no longer be “Book-Entry Certificates.

 

“Business Day” shall mean any day other than (i) a Saturday or a Sunday and
(ii) any other day on which commercial banking institutions or trust companies
in (A) the State of New York, (B) London, England, or (C) the city where the
Corporate Trust Office of the Trustee is located, which on the Effective Date
shall be Dublin, Ireland and which, in each case, are authorized or obligated by
law, executive order or governmental decree to be closed; provided that, when
used in connection with the calculation of Certificate Rates which are
determined by reference to the One-Month LIBOR, “Business Day” means any
business day banks are open for dealings in dollar deposits in the London
interbank market; and further provided that when used in connection with the
calculation of Certificate Rates which are determined by reference to the
One-Month EURIBOR, “Business Day” means any business day on which commercial
banks are open for business in London, Amsterdam and Luxembourg and on which the
Trans-European Automated Real Time Gross Settlement Express Transfer (“TARGET”)
payment system is operating.

 

15

--------------------------------------------------------------------------------


 

“Business Day Received” shall mean, except as otherwise set forth in the
applicable Supplement, with respect to funds deposited in a Collection Account,
such day of deposit.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including each class
of common stock and preferred stock of such Person and (ii) with respect to any
Person that is not a corporation, any and all partnership, membership or other
equity interests of such Person.

 

“Certificate” shall mean any certificate issued pursuant to the Pooling
Agreement or any Supplement.

 

“Certificate Book-Entry Holder” shall mean, with respect to a Book-Entry
Certificate, the Person who is listed on the books of the Clearing Agency, or on
the books of a Person maintaining an account with such Clearing Agency, as the
beneficial owner of such Book-Entry Certificate (directly or as an indirect
participant, in accordance with the rules of such Clearing Agency).

 

“Certificate of Formation” shall mean the certificate of formation with respect
to the Company filed with the Secretary of State of Delaware pursuant to
Section 18-201 of the Delaware Limited Liability Company Act, and any and all
amendments thereto and restatements thereof.

 

“Certificate Rate” shall mean, with respect to any Series and Class of Investor
Certificates, the percentage interest rate (or formula on the basis of which
such interest rate shall be determined) stated in the applicable Supplement.

 

“Certificate Register” shall mean the register maintained pursuant to
Section 5.03(a) of the Pooling Agreement providing for the registration of the
Investor Certificates and transfers and exchanges thereof.

 

“Change of Control” shall mean:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) (“Person” or “Group”), other than Mr. Jon
M. Huntsman, his spouse, direct descendants, an entity controlled by any of the
foregoing and/or by a trust of the type described hereafter, and/or a trust for
the benefit of any of the foregoing (the “Huntsman Group”) or GOP, is or becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that a person shall be deemed to have “beneficial ownership” of all
securities that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time) (“Beneficial Owner”),
directly or indirectly, of 35% or more of the then outstanding voting capital
stock of Huntsman International other than in a transaction having the approval
of the Board of the Parent Company, or, if there is no Parent Company, of the
Board of Huntsman International; provided, that in each case, at least a
majority of the members of such approving Board are Continuing Directors of such
entity; or

 

(b)           Continuing Directors cease to constitute at least a majority of
the members of the Board of Huntsman International or the Board of any Parent
Company; or

 

(c)           (1) any Person or Group, other than the Huntsman Group or GOP, is
or becomes the Beneficial Owner, directly or indirectly, of 35% or more of the
then outstanding voting capital

 

16

--------------------------------------------------------------------------------


 

stock of Huntsman International and (2) the long-term corporate credit rating of
Huntsman International has been reduced to “B-” or below by S&P or “B3” or below
by Moody’s as a result thereof; or

 

(d)           the acquisition, directly or indirectly, of 35% or more of the
then outstanding voting capital stock of the Parent Company by Hexion Specialty
Chemicals Inc. or any of its Affiliates.

 

“Charged-Off Receivables” shall mean, with respect to any Settlement Period, all
Receivables which, in accordance with the Policies have or should have been
written off during such Settlement Period as uncollectible, including the
Receivables of any Obligor which becomes the subject of any voluntary or
involuntary bankruptcy proceeding.

 

“Class” shall mean, with respect to any Series, any one of the classes of
Investor Certificates of that Series as specified in the related Supplement.

 

“Clean Up Call Repurchase Price” shall have the meaning assigned in
Section 9.02(a) of the Pooling Agreement.

 

“Clearing Agency” shall mean each organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

 

“Clearing Agency Participant” shall mean a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
transfers and pledges of securities deposited with such Clearing Agency.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder from time to time.

 

“Collection Account Agreements” shall mean (i) on the Effective Date, each of
the Collection Account Agreements, dated as of December 21, 2000 (or thereabout,
between the Company and the Collection Account Bank, and (ii) after the
Effective Date, any other collection account agreement entered into by the
Company and an Eligible Institution, in each case in the form reasonably
satisfactory to each Funding Agent.

 

“Collection Account Bank” shall mean any bank holding a Collection Account or a
Master Collection Account which will be an Eligible Institution appointed by the
Company.

 

“Collection Accounts” shall mean the accounts established and maintained by the
Company in accordance with the Collection Account Agreements and into which
Collections shall be deposited.

 

“Collections” shall mean all collections and all amounts received in respect of
the Receivables in which a Participation has been granted to the Trust and in
which a security interest was granted in favor of the Trustee for the benefit of
the Certificateholders, including Recoveries, Adjustment Payments,
indemnification payments made by the Master Servicer, and payments received in
respect of Dilution Adjustments, together with all collections received in
respect of the Related Property in the form of cash, checks, wire transfers or
any other form of cash payment, and all proceeds of Receivables and collections
thereof (including collections evidenced by an account, note, instrument, letter
of credit, security, contract, security agreement, chattel paper, general
intangible or other evidence of indebtedness or security), whatever is received
upon the sale, exchange, collection or

 

17

--------------------------------------------------------------------------------


 

other disposition of, or any indemnity, warranty or guaranty payable in respect
of, the foregoing and all “proceeds” of the Receivables as defined in
Section 9-102(a)(64) of the applicable UCC.

 

“Commission” shall means a payment made to a third party vendor or distributor
who on-sells products to Obligors.

 

“Commission Accruals” shall mean, with respect to any date of determination, for
the purposes of determining the Aggregate Receivables Amount, the aggregate
amount of outstanding Commission balances as of the Business Day immediately
preceding the date of such determination.

 

“Company” shall mean Huntsman Receivables Finance LLC, a limited liability
company organized under the laws of the State of Delaware.

 

“Company Concentration Accounts” shall mean the accounts which are established
by the Trustee pursuant to Section 3.01(a)(i) of the Pooling Agreement and set
forth in Schedule 1 to the Pooling Agreement.

 

“Company Exchange” shall have the meaning assigned in Section 5.11(a) of the
Pooling Agreement.

 

“Company Obligations” shall mean all obligations owed by the Company for
commissions, fees, expenses, indemnifications, and all other obligations and
liabilities of every nature of the Company, from time to time owed to the
Trustee, each Funding Agent and the Investor Certificateholders, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
thereafter incurred, whether on account of commissions, amounts owed and
payable, incurred fees, indemnities, out of pocket costs or expenses (including
all reasonable fees and disbursements of counsel) or otherwise which arise under
any Transaction Document.

 

“Company Receipts Accounts” shall mean the accounts established and maintained
by the Company pursuant to Section 3.01(c) of the Pooling Agreement and set
forth in Schedule 1 to the Pooling Agreement, which are in existence from time
to time and into which amounts due to the Company under the Pooling Agreement
and any Supplement are deposited from time to time.

 

“Company Subordinated Obligations” shall mean any Company Obligation or other
liability designated as such in any Pooling and Servicing Agreement, each of
which payment obligations and other liabilities shall (i) be subordinated and
subject to the prior payment in full of all Company Unsubordinated Obligations
then due, (ii) be made solely from funds available to the Company that are not
required to be applied to Company Unsubordinated Obligations then due and
(iii) not constitute a general recourse claim against the Company, but only a
claim against the Company to the extent of funds available to the Company after
satisfying all Company Unsubordinated Obligations then due.

 

“Company Unsubordinated Obligations” shall mean all Company Obligations and
other liabilities of the Company under any Pooling and Servicing Agreement that
are not designated as Company Subordinated Obligations.

 

“Confidential Information” shall have the meaning assigned to such term in
Section 8.16 of the Contribution Agreement.

 

18

--------------------------------------------------------------------------------


 

“Continuing Directors” shall mean, as of any date and with respect to any
entity, the collective reference to:

 

(a)           all members of the Board of such entity who have held office
continuously since the date of this Agreement, and

 

(b)           all members of the Board of such entity who assumed office after
the date of this Agreement and whose appointment or nomination for election by
the holders of voting capital stock of such entity was approved by a vote of at
least 50% of the Continuing Directors in office immediately prior to such
appointment or nomination or by the Huntsman Group.

 

“Contract” shall mean an agreement between an Originator and an Obligor
(including but not limited to, a written contract, an invoice, a purchase order
or an open account) pursuant to or under which such Obligor shall be obligated
to make payments in respect of any Receivable or any Related Property to such
Originator from time to time.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contribution Agreement” shall mean the Amended and Restated Contribution
Agreement dated as of April 18, 2006, between Huntsman International, as
contributor, and the Company, as amended, supplemented or otherwise modified
from time to time in accordance with the Transaction Documents.

 

“Contribution Date” shall have the meaning set forth in Section 2.01(a)(i) of
the Contribution Agreement.

 

“Contribution Value” shall have the meaning set forth in Section 2.02 of the
Contribution Agreement.

 

“Contributor” shall mean Huntsman International.

 

“Contributor Adjustment Payment” shall have the meaning assigned to such term in
Section 2.06(a) of the Contribution Agreement.

 

“Contributor Dilution Adjustment Payment” shall have the meaning assigned to
such term in Section 2.05 of the Contribution Agreement.

 

“Contributor Indemnification Payment” shall have the meaning assigned to such
term in Section 2.06(b) of the Contribution Agreement.

 

“Corporate Trust Office” shall mean the principal office of the Trustee at which
at any particular time its corporate trust business shall be administered, which
office at the Effective Date through the Transferred Business Effective Date was
located at JPMorgan House, International Financial Services Centre, Dublin 1,
Ireland and on and after the Transferred Business Effective Date is located at
70 Sir John Rogerson’s Quay, Dublin 2, Ireland.

 

19

--------------------------------------------------------------------------------


 

“Credit Enhancement” shall have the meaning ascribed to such term in the Asset
Purchase Agreement for the respective Series.

 

“Credit Enhancer” shall mean, with respect to any Series, that Person, if any,
designated as such in the applicable Supplement.

 

“CT Corporation” shall mean CT Corporation Inc.

 

“Daily Report” shall mean a report prepared by the Master Servicer pursuant to
Section 4.01 of the Servicing Agreement on each Business Day, substantially in
the form of Exhibit B attached to the Pooling Agreement.

 

“Days Sales Outstanding” shall mean, as of any Settlement Report Date and
continuing until (but not including) the next Settlement Report Date, the number
of days equal to the product of (i) 91 and (ii) the amount obtained by dividing
(A) the aggregate Principal Amount of Receivables as of the last day of the
Settlement Period immediately preceding such earlier Settlement Report Date, by
(B) the aggregate Principal Amount of Receivables contributed by the Contributor
to the Company (and with respect to which thereafter the Company has granted the
Participation to the Trust and a security interest in favor of the Trustee for
the benefit of the Certificateholders) for the three Settlement Periods
immediately preceding such earlier Settlement Report Date.

 

“Defaulted Receivable” shall mean any Eligible Receivable (a) which is unpaid in
whole or in part (other than as a result of a Dilution Adjustment) for more than
sixty (60) days after its original due date or (b) which is a Charged-Off
Receivable prior to sixty (60) days after the original due date.

 

“Definitive Certificates” shall have the meaning assigned in Section 5.12 of the
Pooling Agreement.

 

“Delinquency Ratio” shall mean, as of the last day of each Settlement Period,
the percentage equivalent of a fraction, the numerator of which shall be the
aggregate unpaid balance of Receivables contributed by the Contributor to the
Company (and with respect to which the Company has granted a Participation and a
security interest to the Trust) that were thirty one (31) to sixty (60) days
past due during such Settlement Period, and the denominator of which shall be
the aggregate Principal Amount of Receivables contributed by the Contributor to
the Company (and, in each case, the Company has granted a Participation and a
security interest to the Trust) during the second prior Settlement Period
(including the Settlement Period ended on such day).

 

“Depository” shall mean, with respect to any Series, the Clearing Agency
designated as the “Depository” in the related Supplement.

 

“Depository Agreement” shall mean, with respect to any Series, an agreement
among the Company, the Trustee and a Clearing Agency, in a form reasonably
satisfactory to the Trustee, and the Company.

 

“Depository Participant” shall mean a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depository effects
book entry transfers and pledges of securities deposited with the Depository.

 

“Designated Line of Business” shall mean any line of business which the Master
Servicer can identify by means of product, ledger, code or other means of
identification so that Receivables

 

20

--------------------------------------------------------------------------------


 

originated with respect to such Designated Line of Business are identifiable and
distinguished from all other Receivables of the relevant Originator or
Originators.

 

“Dilution Adjustment” shall mean any payment adjustments (including payment
adjustments arising as a result of any reconciliation) of any Eligible
Receivables, and the amount of any other reduction of any payment under any
Receivable, in each case granted or made by an Originator to the related
Obligor; provided, however, that a “Dilution Adjustment” shall not include
(1) any Collection on a Receivable or Charged-Off Receivable or (2) any Timely
Payment Discount, Commission or any Volume Rebate for which a reserve is
maintained to account for any potential offset; provided, further, that for
purposes of determining the Dilution Ratio, with respect to Dilution Adjustments
relating to invoices where the entire invoice balance has been cancelled or
credited (each referred to as “credited”) and a rebilled invoice subsequently
issued for the same item (together called “credit and re-bills”), the Dilution
Adjustment shall include: (i) the net difference (only if a positive value)
between the original invoice amount and the subsequent rebilled amount so long
as the rebilled invoice is issued within 5 Business Days of the original invoice
being credited, which was credited in its entirety or (ii) the entire amount of
the cancelled or credited invoice should the subsequent rebilled invoice be
issued after 5 Business Days of the original invoice being credited in its
entirety. For credit and re-bills in which the credit and re-bill occur in
separate Settlement Periods, the amount of the Dilution Adjustment, as
calculated above will be listed as occurring in the Settlement Period of the
original invoice date.

 

“Dilution Horizon” shall mean in relation to any Receivable the number of days
from the date on which such Receivable was created to the date on which a
Dilution Adjustment with respect to such Receivable is issued by the Originator.
Dilution Horizon relating to invoices where the entire invoice balance has been
cancelled or credited and a rebilled invoice subsequently issued for the same
item (together called “credit and re-bills”) shall mean the number of days from
the date on which the invoice reflecting such Receivable was first created to
the date of the re-billed invoice.

 

“Dilution Horizon Factor” shall mean a fraction, the numerator of which is the
aggregate weighted average Dilution Horizon of the Originators (based upon the
Dilution Adjustment of the selected Receivables) for such period. “Dilution
Horizon Factor” shall be calculated by the Master Servicer each June and
December by selecting a random sample of 50 Dilution Adjustments per each
Originator over the preceding three months, with the exception of Huntsman
Petrochemical Corporation and Huntsman Holland B.V. in which case the random
sample shall include 100 Dilution Adjustments created during such period.  The
Master Servicer will prepare a table by originator for the Funding Agents which
will include for each Dilution Adjustment the original invoice date, invoice
amount, Obligor, amount of the credit or net from credit and re-bill, if
applicable (see Dilution Adjustment), and a description of each Dilution
Adjustment.  A weighted average Dilution Horizon per Originator in days will be
computed therefrom based on the amount of Dilution Adjustment per item and the
Dilution Horizon per item.   A weighted average for the program will be computed
therefrom by weighting the weighted average Dilution Horizon per Originator by
the average amount of Dilution Adjustments by originator over the preceding
three months.  The denominator for “Dilution Horizon Factor” shall be 30; it
being understood, that if the required sample size of Dilution Adjustments is
not available, the Master Servicer will compute the preceding calculations on
such other amount available; it being further understood, that the random sample
shall not include any adjustments resulting from any Timely Payment Discount,
Commission or any Volume Rebate for which a reserve is maintained to account for
any potential offset.

 

21

--------------------------------------------------------------------------------


 

“Dilution Period” shall mean, as of any Settlement Report Date and continuing
until (but not including) the next Settlement Report Date, the quotient of
(i) the product of (A) the aggregate Principal Amount of the Receivables that
were contributed by the Contributor to the Company (and in which thereafter a
Participation and security interest were granted by the Company to the Trust),
as applicable during the Settlement Period immediately preceding such earlier
Settlement Report Date and (B) the Dilution Horizon Factor as of such Settlement
Report Date and (ii) the Aggregate Receivables Amount as of the last day of the
Settlement Period immediately preceding such earlier Settlement Report Date.

 

“Dilution Ratio” shall mean, as of the last day of each Settlement Period, an
amount (expressed as a percentage) equal to the aggregate amount of Dilution
Adjustments made during such Settlement Period divided by the aggregate
Principal Amount of Receivables that were contributed by the Contributor to the
Company (and thereafter a Participation and security interest were granted by
the Company to the Trust) during the immediately preceding Settlement Period
(including the Settlement Period ended on such day).

 

“Discounted Percentage” shall mean (i) with respect to the calculation of the
Contribution Value attributed to the Receivables and the other Receivable Assets
related thereto to be contributed by the Contributor to the Company, a
percentage agreed upon by the Contributor, and consented to by each Funding
Agent (such consent not to be unreasonably withheld) from time to time that
reflects, among other factors, the historical rate at which Receivables are
charged off in accordance with the Policies and (ii) with respect to the
calculation of the related Contribution Value or Originator Purchase Price, a
percentage agreed upon by the related Originator and the Contributor and
consented to by each Funding Agent (such consent not to be unreasonably
withheld) from time to time that reflects, among other factors, the historical
rate at which Receivables are charged off in accordance with the Policies of the
related Originator.

 

“Distribution Date” shall mean, (i) except as otherwise set forth in the
applicable Supplement and in clause (ii) hereof, the 15th day of the month, or
if such 15th day is not a Business Day, the next succeeding Business Day.

 

“Dollars”, “United States Dollars”, “U.S. Dollars” and “$” shall mean the legal
currency of the United States of America.

 

“Dutch Originator” shall mean any of (i) Huntsman Holland B.V. and (ii) after
the Initial Issuance Date, any Approved Originator incorporated in the
Netherlands.

 

“Dutch Receivables” shall mean the Receivables originated by a Dutch Originator
and sold to Huntsman International, then contributed, transferred, assigned and
conveyed to the Company and with respect to which a Participation and security
interest were granted by the Company to the Trust.

 

“Dutch Receivables Purchase Agreement” means the Dutch Receivables Purchase
Agreement, between the Dutch Originators and the Contributor as amended,
supplemented or otherwise modified from time to time in accordance with the
Transaction Documents, and attached as Attachment 1 to the Omnibus Receivables
Purchase Agreement.

 

22

--------------------------------------------------------------------------------


 

“Early Amortization Event” shall have, with respect to any Series, the meaning
assigned in Section 7.01 of the Pooling Agreement (without taking into account
any Supplements) and in any Supplement for such Series.

 

“Early Amortization Period” shall have, with respect to any Series, the
definition assigned to such term in Section 7.01 of the Pooling Agreement
(without taking into account any Supplements) and in any Supplement for such
Series.

 

“Early Originator Termination” shall have the meaning assigned in Section 7.01
(or other corresponding section) of the applicable Origination Agreement.

 

“Early Program Termination” shall have the meaning assigned in Section 7.02 (or
other corresponding section) of the applicable Origination Agreement.

 

“ECI Holder” shall mean any holder of an Exchangeable Company Interest, but only
to the extent of such Exchangeable Company Interest.

 

“Effective Date” shall mean December 21, 2000.

 

“Eligible Institution” shall mean (a) with respect to accounts in the United
States a depositary institution or trust company (which may include the Trustee
and its Affiliates) organized under the laws of the United States of America or
any one of the States thereof or the District of Columbia; provided, however,
that at all times (i) such depositary institution or trust company is a member
of the Federal Deposit Insurance Corporation, (ii) the unsecured and
uncollateralized debt obligations of such depositary institution or trust
company are rated in one of the two highest long-term or short-term rating
categories by each Rating Agency and (iii) such depositary institution or trust
company has a combined capital and surplus of at least $100,000,000 and (b) with
respect to accounts outside the United States an entity authorized to accept
deposits in the relevant jurisdiction which has unsecured and uncollateralized
debt obligations rated in one of the two highest long-term or short-term rating
categories by each Rating Agency.

 

“Eligible Investments” shall mean any book entry securities, negotiable
instruments or securities represented by instruments in bearer or registered
form which evidence:

 

(a)           direct obligations of, or obligations fully guaranteed as to
timely payment by, the United States of America or any OECD Country;

 

(b)           federal funds, demand deposits, time deposits or certificates of
deposit of any depositary institution or trust company incorporated under the
laws of the United States of America, any state thereof (or any domestic branch
of a foreign bank) or any OECD Country and subject to supervision and
examination by federal, state or foreign banking or depositary institution
authorities; provided, however, that at the time of the investment or
contractual commitment to invest therein the commercial paper or other short
term unsecured debt obligations (other than such obligations the rating of which
is based on the credit of a Person other than such depository institution or
trust company) thereof shall have a credit rating from each of the Rating
Agencies rating such investment in the highest investment category granted
thereby;

 

23

--------------------------------------------------------------------------------


 

(c)           commercial paper rated, at the time of the investment or
contractual commitment to invest therein, in the highest rating category by each
Rating Agency rating such commercial paper;

 

(d)           investments in money market funds (including funds for which the
Trustee or any of its Affiliates is investment manager or adviser) rated in the
highest rating category by each Rating Agency rating such money market fund
(provided that, if such Rating Agency is S&P, such rating shall be “AAA”);

 

(e)           bankers acceptances issued by any depository institution or trust
company referred to in clause (b) above; or

 

(f)            repurchase obligations with respect to any security that is a
direct obligation of, or fully guaranteed by, the United States of America, any
OECD Country or any agency or instrumentality thereof the obligations of which
are backed by the full faith and credit of the United States of America or such
OECD Country, in either case entered into with a depository institution or trust
company (acting as principal) described in clause (b) above;

 

provided that “Eligible Investments” shall exclude any obligations which are:

 

(i)            issued by the United Kingdom government or by any governmental
entity or body (whether local or national) of the United Kingdom;

 

(ii)           issued by a company resident in the United Kingdom (or by any
other body of persons having its main seat of business in the United Kingdom);

 

(iii)          issued by a company (or other body of persons) through a branch
situated in the United Kingdom or for the purposes of a business carried on in
the United Kingdom;

 

(iv)          secured on assets situated in the United Kingdom;

 

(v)           represented by instruments in bearer form which instruments are at
any time physically situated in the United Kingdom; or

 

(vi)          represented by instruments in registered form which are registered
in a register kept in the United Kingdom.

 

“Eligible Obligor” shall mean, as of any date of determination, each Obligor in
respect of a Receivable that satisfies the following eligibility criteria:

 

(a)           it is located in an Approved Obligor Country;

 

(b)           it is not Huntsman International or an Affiliate thereof; and

 

(c)           it is not the subject of any voluntary or involuntary bankruptcy
proceeding.

 

“Eligible Receivable” shall mean, as of any date of determination, each
Receivable owing by an Eligible Obligor that as of such date satisfies the
following eligibility criteria:

 

24

--------------------------------------------------------------------------------


 

(a)           it is not a Defaulted Receivable;

 

(b)           the goods related to it shall have been shipped and the services
related to it shall have been performed and such Receivable shall have been
billed to the related Obligor;

 

(c)           it arose in the ordinary course of business from the sale of
goods, products and/or services by the related Originator and in accordance with
the Policies of such Originator and, at such date of determination, the related
Origination Agreement has not been terminated as to such Originator;

 

(d)           it does not contravene any applicable law, rule or regulation and
the related Originator is not in violation of any law, rule or regulation in
connection with it, in each case which in any way would render such Receivable
unenforceable or would otherwise impair in any material respect the
collectibility of such Receivable;

 

(e)           it is not a Receivable for which an Originator has established a
specific offsetting reserve; provided that a Receivable subject only in part to
the foregoing shall be an Eligible Receivable to the extent not so subject;

 

(f)            it is not a Receivable with original payment terms in excess of
120 days from the first day of the month following the month in which an invoice
was created (“Net Terms”); provided that a receivable may have Net Terms greater
than 120 days if each Funding Agent has consented thereto;

 

(g)           the related Originator or Obligor is not in default in any
material respect under the terms of the Contract, if any, from which such
Receivable arose;

 

(h)           (i) all right, title and interest in such Receivable has been
legally and validly, directly or indirectly, sold to the Contributor by the
related Originator and contributed by Huntsman International to the Company
pursuant to the related Origination Agreement, or (ii) all right, title and
interest in such Receivable has been legally and validly, directly or
indirectly, transferred, assigned or sold to the Company by the related
Originator pursuant to the related Origination Agreement;

 

(i)            (i) the Company will either have legal and beneficial ownership
therein or a continuing first priority perfected security interest therein free
and clear of all Liens other than Permitted Liens and (ii) such Receivable has
been the subject of a grant of a Participation and security interest by the
Company to the Trust and the subject of the grant of a continuing first priority
perfected security interest therein from the Company to the Trust free and clear
of all Liens other than such Permitted Liens;

 

(j)            the Contract related to such Receivables (i) expressly prohibits
any offset, counterclaim, or defense with respect to such Receivables or
(ii) does not contain such prohibition but (x) the Obligor with respect to such
Receivables is not a supplier of goods or services purchased by the Originator
of such Receivables or (y) the Aggregate Receivables Amount has been reduced by
the Potential Offset Amount; provided that the aggregate Principal Amount of all
such Receivables described in clause (ii) above does not exceed 10% of the
Aggregate Receivables Amount;

 

25

--------------------------------------------------------------------------------


 

(k)           it is at all times the legal, valid and binding obligation of the
Obligor thereon, enforceable against such Obligor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law);

 

(l)            as of the date of contribution or sale, as the case may be, of
such Receivable, neither of the Company nor any Originator has (i) taken any
action in contravention of the terms of any Transaction Document that would
impair the rights of the Trustee or the Investor Certificateholders therein or
(ii) failed to take any action required to be taken by the terms of any
Transaction Document that was necessary to avoid impairing the rights therein of
the Trustee or Investor Certificateholders with respect to such Receivables;

 

(m)          as of the date of purchase of such Receivable, each of the
representations and warranties made in the applicable Origination Agreement by
the related Originator with respect to such Receivable is true and correct in
all material respects;

 

(n)           at the time any such Receivable was contributed by the Contributor
to the Company under the Contribution Agreement, no Insolvency Event had
occurred with respect to the Contributor or the Company;

 

(o)           the governing law of the related Contract is the law of an
Approved Contract Jurisdiction;

 

(p)           it is not subject to any withholding taxes of any applicable
jurisdiction or political subdivision and is assignable free and clear of any
sales or other tax, impost or levy, unless an appropriate reserve, as determined
by each Funding Agent, is made for such tax liability;

 

(q)           the Obligor of which is not a Government Obligor or an individual;

 

(r)            either (i) the Contract related to such Receivable does not
expressly prohibit, or require consent to be obtained from the related Obligor
in connection with, a sale, transfer, assignment or conveyance of such
Receivable, (ii) if such consent is required, the related Obligor has consented
in writing in accordance with the terms of the Contract and applicable laws or
(iii) the Contract related to such Receivable is governed by the laws of a State
of the United States, the assignment thereof is subject to Sections 9-406 and
9-407 of the UCC (or similar applicable provision) of such State which permits
the effective assignment of such Receivable and the related rights under such
Contract against the Obligor of such Receivable notwithstanding the failure of
the assignor to obtain the consent of the Obligor in connection with such
assignment;

 

(s)           it is denominated and payable only in an Approved Currency;

 

(t)            the Obligor of which has not defaulted on any payment obligation
to an Originator at any time during the three year period preceding the
contribution or sale of such

 

26

--------------------------------------------------------------------------------


 

Receivable to the Company, other than any payments which the Obligor has
disputed in good faith;

 

(u)           either the Trust is excluded from the definition of “investment
company” pursuant to Rule 3a-7 under the 1940 Act, or such Receivable is an
account receivable representing all or part of the sales price of merchandise,
insurance or services within the meaning of Section 3(c)(5) of the 1940 Act;

 

(v)           all required consents, approvals, authorizations or notifications
necessary for the creation and enforceability of such Receivable and the
effective contribution by the Contributor to the Company and grant of a
Participation and grant of a security interest by the Company to the Trust shall
have been obtained or made with respect to such Receivable;

 

(w)          constitutes an account (and not an “instrument” or “chattel paper”
unless such “instrument” or “chattel paper” has been stamped in the manner set
forth in Section 2.01(b) of the Pooling Agreement) within the meaning of
Section 9-102 of the UCC that governs the perfection of the interest granted
therein);

 

(x)            no Originator Termination Event has occurred with respect to the
Originator of such Receivable;

 

(y)           the Company has the benefit of any existing marine insurance
policy naming Huntsman Corporation as named insured to the extent the benefits
of such policy extend to the Company;

 

(z)            if the Servicer Guarantor’s corporate credit rating by S&P is
less than “B” or the corporate family rating by Moody’s is less than “B2” and
the Originator of such Receivables is located in Spain, the Obligor of such
Receivables has been instructed to make payments with respect to such Receivable
to a Collection Account in the name of the Company;

 

(aa)         if it is transferred under the French Receivables Purchase
Agreement, it is governed by French law and the Obligor of such Receivable is a
French Obligor or an Obligor located in the Netherlands or Belgium;

 

(bb)         the Obligor has been instructed to make payments in respect of such
Receivable to the relevant Collection Account and such instructions have not
been modified or revoked; and

 

(cc)         if it is transferred under the Belgian Receivables Purchase
Agreement, the Obligor of such Receivable has been notified of the transfer of
such Receivable by the relevant Belgian Originator to the Contributor under the
Belgian Receivables Purchase Agreement, by the Contributor to the Company under
the Contribution Agreement and by the Company to the Trust under the Pooling
Agreement;

 

provided that (A) Acquired Line of Business Receivables originated by an
Eligible Obligor shall constitute Eligible Receivables only to the extent that
the requirements of Section 2.09(e)

 

27

--------------------------------------------------------------------------------


 

of the Pooling Agreement have been satisfied and all other criteria with respect
to Eligible Receivables set forth in the definition thereof are satisfied with
respect to any such Acquired Line of Business Receivable and (B) Receivables
originated with respect to Excluded Designated Lines of Business shall
constitute Eligible Receivables only to the extent provided in
Section 2.10(c) of the Pooling Agreement and so long as all criteria with
respect to Eligible Receivables set forth in the definition thereof are
satisfied with respect to any such Receivable originated with respect to an
Excluded Designated Line of Business.

 

“Enhancement” shall mean, with respect to any Series, (i) the funds on deposit
in or credited to any bank account (or subaccount thereof) of the Trust,
(ii) any surety arrangement, any letter of credit, guaranteed rate agreement,
maturity guaranty facility, tax protection agreement, interest rate swap,
currency swap or other contract, agreement or arrangement, in each case for the
benefit of any Investor Certificateholders of such Series, as designated in the
applicable Supplement and (iii) the subordination of one Class of Investor
Certificates in a Series to another Class in such Series or the subordination of
any Interest to the Investor Certificates of such Series.

 

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended.

 

“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) that is a member of a group of which such Person
is a member and which is treated as a single employer under Section 414 of the
Code.

 

“Euro” shall mean the legal currency of the member states of the European Union
that adopt the single currency in accordance with the European Community Treaty.

 

“Euroclear” shall mean Euroclear Bank S.A./N.V., as operator of the Euroclear
System.

 

“Eurocurrency Rate” shall have the meaning given such term in the
Series Supplement with respect to any applicable Series.

 

“European Originators” shall mean (i) the Dutch Originators, the Belgian
Originators, the UK Originators, the Italian Originators, the Spanish
Originators and the French Originators and (ii) after the Initial Issuance Date,
any Approved Originator which is located in Europe.

 

“European Receivables Purchase Agreements” shall mean, collectively, the Dutch
Receivables Purchase Agreement, the Belgian Receivables Purchase Agreement, the
UK Receivables Purchase Agreement, the Italian Receivables Purchase Agreement,
the Spanish Receivables Purchase Agreement and the French Receivables Purchase
Agreement.

 

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended.

 

“Exchange Date” shall have the meaning, with respect to any Series issued
pursuant to a Company Exchange, assigned in Section 5.11(a) of the Pooling
Agreement.

 

“Exchange Notice” shall have the meaning, with respect to any Series issued
pursuant to a Company Exchange, assigned in Section 5.11(a) of the Pooling
Agreement.

 

“Exchange Register” shall have the meaning assigned in Section 5.11(a) of the
Pooling Agreement.

 

28

--------------------------------------------------------------------------------


 

“Exchangeable Company Interests” shall mean the Company’s exclusive beneficial
ownership interest in the Participation Assets subject to any security interests
granted by the Company under the Pooling Agreement.

 

“Excluded Designated Line of Business” shall mean any Designated Line of
Business identified by notice given pursuant to Section 2.10 of the Pooling
Agreement as an “Excluded Designated Line of Business”.

 

“Execution Date” shall mean the date of execution of the UK Receivables Purchase
Agreement and the Contribution Agreement, which shall be at least one Business
Day prior to the Effective Date.

 

“Federal Funds Effective Rate” shall mean, for any day, an interest rate per
annum equal to (a) the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, (b) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately
11:00 a.m. New York Time on such day on such transactions received by the
relevant Funding Agent from three (3) Federal funds brokers of recognized
standing selected by it in its sole discretion.

 

“Fiscal Period” shall have the meaning assigned to such term in the Servicing
Agreement.

 

“Force Majeure Delay” shall mean, with respect to the Master Servicer or any
agent thereof, any cause or event which is beyond the control and not due to the
negligence of the Master Servicer or such agent that delays, prevents or
prohibits the Master Servicer’s delivery of Daily Reports and/or Monthly
Settlement Reports, including acts of God, floods, fire, explosions of any kind,
snowstorms and other irregular weather conditions and mass transportation
disruptions, but shall not include strikes; provided that no such cause or event
shall be deemed to be a Force Majeure Delay unless the Master Servicer shall
have given the Company, the Trustee and each Funding Agent written notice
thereof as soon as reasonably possible under the circumstances after the
beginning of such delay.

 

“Foreign Clearing Agency” shall mean each of Clearstream and Euroclear.

 

“Foreign Government Obligor” shall mean any government of a nation or territory
outside the United States or any subdivision thereof or any agency, department
or instrumentality thereof.

 

“Forward Rate” shall mean, with respect to any Series, the forward exchange rate
of the applicable maturity indicated by the FX Counterparty or the Trustee, for
currency exchange into United States Dollars of the Pound Sterling, the Euro and
any additional Approved Currency.

 

“Fractional Undivided Interest” shall mean a fractional undivided interest,
which, with respect to any Investor Certificate, can be expressed as a
percentage of the interest in the Participation Assets represented by the
Series or Class in which it was issued by taking the percentage equivalent of a
fraction the numerator of which is the principal amount of such Investor
Certificate and the denominator of which is the aggregate principal amount of
all Investor Certificates of such Series or Class.

 

29

--------------------------------------------------------------------------------


 

“French Originator” shall mean any of (i) Tioxide Europe S.A.S., (ii) Huntsman
Surface Sciences (France) S.A.S. and (iii) after the Initial Issuance Date, any
Approved Originator incorporated in France.

 

“French Receivables” shall mean the Receivables originated by a French
Originator and sold to Huntsman International, then contributed transferred,
assigned and conveyed to the Company and with respect to which a Participation
and security interest were granted by the Company to the Trust.

 

“French Receivables Purchase Agreement” shall mean the French Receivables
Subrogation Agreement between, inter alias, the French Originators and the
Contributor, as amended, supplemented or otherwise modified from time to time in
accordance with the Transaction Documents, and attached as Attachment 3 to the
Omnibus Receivables Purchase Agreement.

 

“Funding Agent” shall mean, with respect to any Series, the Person, if any, so
designated in the related Supplement and the term “Funding Agent” shall only
refer to any Administrative Agent if designated in such related Supplement.

 

“Funding Amount” shall mean, with respect to any Series, the amount so
designated in the Asset Purchase Agreement with respect to such Series.

 

“FX Counterparty” shall mean, with respect to any Series, (i) on the Effective
Date, JPMorgan Chase Bank, N.A.; and (ii) thereafter, any FX counterparty in any
FX Hedging Agreement, which has a short-term unsecured rating of at least “A-1”
by S&P and “P-1” by Moody’s and is located outside the United Kingdom.

 

“FX Forward Transaction” shall mean a transaction pursuant to a FX Hedging
Agreement between the Trustee and a FX Counterparty whereby the Trustee agrees
to sell at a certain date, a certain amount of any U.S. Dollars, Pounds Sterling
or Euros at the Forward Rate and the FX Counterparty agrees to deliver U.S.
Dollars, Pounds Sterling or Euros on such date, and whereby the maturity of any
FX Forward Transaction, unless otherwise specified with respect to a Series in
the related Series Supplement, is equal to (i) if Days Sales Outstanding are
less than or equal to forty five (45) days, three calendar months; (ii) if Days
Sales Outstanding are greater than 45 days, but less than or equal to 60 days,
four (4) calendar months; and (iii) if Day Sales Outstanding are greater than 60
days, such monthly period as is determined by the Administrative Agent with the
consent of the Funding Agents; provided further that if, the Invested Amount
with respect to a Series has not been reduced to zero at the applicable
Scheduled Maturity Date for such Series, the Trustee will enter into the last
set of FX Forward Transactions which will mature on the Business Day immediately
preceding the Final Maturity Date for such Series.

 

“FX Hedging Agreement” shall mean, with respect to any Series, a currency hedge
agreement (including any FX Forward Transactions thereunder) pursuant to a 1992
International Swaps and Derivatives Association Master Agreement between the
Trustee and a FX Counterparty.

 

“FX Hedging Policy” shall mean the currency hedge policy attached as Schedule 5
to the Pooling Agreement.

 

“GAAP” shall mean generally accepted accounting principles in the respective
jurisdiction of incorporation of the relevant entity, as in effect from time to
time.

 

30

--------------------------------------------------------------------------------


 

“General Opinion” shall mean, with respect to any action of the Master Servicer,
the Company or an Originator, an Opinion of Counsel to the effect that (i) such
action has been duly authorized by all necessary corporate action on the part of
the Master Servicer, the Company or such Originator, as the case may be,
(ii) any agreement executed in connection with such action constitutes a legal,
valid and binding obligation of the Master Servicer, the Company or an
Originator, as the case may be, enforceable against such party in accordance
with the terms thereof, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereinafter in effect, affecting the enforcement of creditors’ rights and except
as such enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity or subject to similar
exceptions), (iii) such action does not violate any organizational documents or
require any consent or filing thereunder, (iv) such action does not result in a
breach of, or default under any material contractual obligation of such party,
or creation of any Lien, pursuant thereto and (v) any condition precedent to any
such action specified in the applicable Transaction Document, if any, has been
complied with.

 

“General Reserve Account” shall have the meaning assigned to such term in
Section 3.01(a) of the Pooling Agreement.

 

“GOP” shall mean MatlinPatterson Global Opportunities Partners L.P. and any
other entity managed by its investment advisor, MatlinPatterson Global Advisers
LLC.

 

“Governmental Authority” shall mean any nation or government, any State or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Government Obligor” shall mean any U.S. Government Obligor, any U.S.
State/Local Government Obligor or Foreign Government Obligor.

 

“Guaranteed Obligations” shall mean the obligations of the Master Servicer as
set forth under Article VII of the Servicing Agreement.

 

“Historical Receivables Information” means historical numerical information
regarding Receivables relating to periods prior to the date on which any
Originator became an Additional Originator or the date on which an Acquired Line
of Business has become an Approved Acquired Line of Business, to the extent that
such information is necessary to calculate, among other things, the Aged
Receivables Ratio, the Default Ratio, the Delinquency Ratio, the Dilution
Horizon, the Dilution Horizon Factor, the Dilution Ratio and the Day Sales
Outstanding and such calculations require numerical information relating to
periods prior to such date; provided that with respect to any Additional
Originator or Approved Acquired Line of Business such calculation shall, to the
extent applicable, be performed using Historical Receivables Information with
respect to such Additional Originator or Approved Acquired Line of Business.

 

“Holders” shall mean any or all of the Investor Certificateholders, the holders
of Subordinated Company Interests and the holder of the Exchangeable Company
Interests.

 

“Huntsman BV” shall mean Huntsman Holland B.V., a limited liability company
organized under the laws of The Netherlands and its successors and permitted
assigns.

 

“Huntsman Europe” shall mean Tioxide Europe Ltd., a corporation organized under
the laws of England and Wales and its successors and permitted assigns.

 

31

--------------------------------------------------------------------------------


 

“Huntsman Group” shall have the meaning assigned to such term within the
definition of “Change of Control”.

 

“Huntsman International” shall mean Huntsman International LLC, a limited
liability company organized under the laws of the State of Delaware and its
successors and permitted assigns.

 

“Huntsman Propylene” means Huntsman Propylene Oxide Ltd., a limited partnership
organized under the laws of Texas.

 

“Indebtedness” shall mean, with respect to any Person at any date, (i) all
indebtedness of such Person for borrowed money, (ii) any obligation owed for the
deferred purchase price of property or services which purchase price is
evidenced by a note or similar written instrument, (iii) note payable and drafts
accepted representing extensions of credit whether or not representing
obligations for borrowed money, (iv) that portion of obligations of such Person
under capital leases which is properly classified as a liability on a balance
sheet in conformity with GAAP and (v) all liabilities of the type described in
the foregoing clauses (i) through (iv) secured by any Lien (other than Permitted
Liens and Liens on receivables that are not Receivables) on any property owned
by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof.

 

“Indemnified Person” shall have the meaning assigned to such term in
Section 10.17 of the Pooling Agreement or any subscription agreement with
respect to any Series, as applicable.

 

“Indemnifying Person” shall have the meaning assigned to such term in any
subscription agreement with respect to any Series, as applicable.

 

“Independent Public Accountants” shall mean, with respect to any Person, any
independent certified public accountants of nationally recognized standing, or
any successor thereto, (who may also render other services to the Company, the
Master Servicer or an Originator); provided that such firm is independent with
respect to such Person within the meaning of Rule 2-01(b) of Regulation S-X
under the Securities Act.

 

“Ineligibility Determination Date” shall have the meaning assigned in
Section 2.05(a) of the Pooling Agreement.

 

“Ineligible Receivable” shall, (i) as used in the Origination Agreements, have
the meaning specified in each Origination Agreement, and (ii) as used in all
other Transaction Documents, have the meaning specified in Section 2.05(a) of
the Pooling Agreement.

 

“Information” shall have the meaning specified in Exhibit G to the Series 2000-1
Supplement.

 

“Initial Contribution” shall mean the first contribution (if any) of Receivables
and Receivables Assets related thereto, made pursuant to Section 2.01 of the
Contribution Agreement.

 

“Initial Contribution Date” shall mean the date on which the Initial
Contribution is made.

 

“Initial Issuance Date” shall mean December 21, 2000.

 

“Initial Invested Amount” means in respect of any Series, the amount identified
as the “Initial Invested Amount” for such Series in the Supplement for such
Series.

 

32

--------------------------------------------------------------------------------


 

“Inland Revenue” shall mean the United Kingdom Inland Revenue.

 

“Insolvency Event” shall mean, with respect to any Person, (i) a court having
jurisdiction shall enter a decree or order for relief in respect of such Person
in an involuntary case under Applicable Insolvency Laws, which decree or order
is not stayed or any other similar relief shall be granted under any applicable
federal, state or foreign law now or hereafter in effect and shall not be
stayed; (ii)(A) an involuntary case is commenced against such Person under any
Applicable Insolvency Law now or hereafter in effect, a decree or order of a
court having jurisdiction for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
such Person, or over all or a substantial part of the property of such Person,
shall have been entered, an interim receiver, trustee or other custodian of such
Person for all or a substantial part of the property of such Person is
involuntarily appointed, a warrant of attachment, execution or similar process
is issued against any substantial part of the property of such Person, and
(B) any event referred to in clause (ii)(A) above continues for 60 days unless
dismissed, bonded or discharged; (iii) such Person shall at its request have a
decree or an order for relief entered with respect to it or commence a voluntary
case under any Applicable Insolvency Law now or hereafter in effect, or shall
consent to the entry of a decree or an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
Applicable Insolvency Law, consent to the appointment of or taking possession by
a receiver, trustee or other custodian for all or a substantial part of its
property; (iv) the making by such Person of any general assignment for the
benefit of creditors; (v) the inability or failure of such Person generally to
pay its debts as such debts become due; or (vi) the Board of Directors of such
Person authorizes action to approve any of the foregoing.

 

“Institutional Accredited Investor” shall mean an institutional accredited
investor, within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D
under the Securities Act.

 

“Interest” shall mean any interest in the Participation Assets issued pursuant
to the Pooling Agreement or any Supplement.

 

“Internal Operating Procedures Memorandum” shall mean the internal operating
procedures memorandum of the Trustee, a copy of which is attached as Schedule 6
to the Pooling Agreement, as the same may be amended from time to time with the
prior written approval of the Master Servicer and the Administrative Agent.

 

“International Fuels” shall mean Huntsman International Fuels L.P., a limited
partnership organized under the laws of Texas.

 

“Invested Amount” shall, with respect to any Series, the amount specified as the
“Invested Amount” for such Series in the Supplement for such Series.

 

“Invested Percentage” shall mean, with respect to any Series, the percentage
specified as the “Invested Percentage” for such Series in the Supplement for
such Series.

 

“Investment” shall mean the making by the Company of any advance, loan,
extension of credit or capital contribution to, the purchase of any stock,
bonds, notes, debentures or other securities of or any assets constituting a
business unit of, or the making by the Company of any other investment in, any
Person.

 

33

--------------------------------------------------------------------------------


 

“Investment Earnings” shall have the meaning assigned in Section 3.01(e) of the
Pooling Agreement.

 

“Investor Certificateholder” shall mean the holder of record of, or the bearer
of, any Investor Certificate issued with respect to a particular Series.

 

“Investor Certificateholders’ Interest” shall have the meaning assigned in
Section 3.01(b)(iii) of the Pooling Agreement.

 

“Investor Certificates” shall mean the Certificates executed by the Trustee and
authenticated by or on behalf of the Trustee, substantially in the form attached
to the applicable Supplement, but shall not include the Exchangeable Company
Interests, the Subordinated Company Interests or any other Interests held by the
Company.

 

“Issuance Date” shall mean, with respect to any Series, the date of issuance of
such Series, or the date of any increase to the Invested Amount of such Series,
as specified in the related Supplement.

 

“Italian Originator” shall mean any of (i) Tioxide Europe S.r.l., (ii) Huntsman
Surface Sciences Italia S.r.l., (iii) Huntsman Patrica S.r.l. and (iv) after the
Initial Issuance Date, any Approved Originator incorporated in Italy.

 

“Italian Receivables” shall mean the Receivables originated by an Italian
Originator and sold to Huntsman International, then contributed, transferred,
assigned and conveyed to the Company with respect to which a Participation and
security interest were granted by the Company to the Trust.

 

“Italian Receivables Purchase Agreements” shall mean (a) the Italian Receivables
Purchase Agreement among Huntsman Italian Receivables Finance S.r.l., as
purchaser, Tioxide Europe S.r.l., Huntsman Surface Sciences Italia S.r.l. and
Huntsman Patrica S.r.l., each as an originator, and Huntsman (Europe) B.V.B.A.,
as master servicer, and (b) the Onward Sale Agreement among Huntsman Italian
Receivables Finance S.r.l., as onward seller, Huntsman International LLC, as
onward purchaser, and Huntsman (Europe) B.W.B.A., as master servicer, in each
case as amended, supplemented or otherwise modified from time to time in
accordance with the Transaction Documents, and attached as Attachments 4 and 5,
respectively, to the Omnibus Receivables Purchase Agreement.

 

“Junior Claims” shall mean any and all rights of the Company of any kind in the
Participation Assets (other than any rights of the Company in the Participation
Assets with respect to the Exchangeable Company Interests, if any), including
any right to receive any distribution pursuant to the terms of any Supplement
(other than any right of the Company to receive any distribution with respect to
the Exchangeable Company Interests, if any).

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset; provided,
however, that if a lien is imposed under Section 412(n) of the Code or
Section 302(f) of ERISA for a failure to make a required installment or other
payment to a plan to which Section 412(n) of the Code or Section 302(f) of ERISA
applies, then such lien shall not be treated as a “Lien” from and after the time
(x) (i) any Person who is obligated to make such payment pays to such plan

 

34

--------------------------------------------------------------------------------


 

the amount of such lien determined under Section 412(n)(3) of the Code or
Section 302(f)(3) of ERISA, as the case may be, and provides to the Trustee and
any Funding Agent a written statement of the amount of such lien together with
written evidence of payment of such amount, or (ii) such lien expires pursuant
to Section 412(n)(4)(B) of the Code or Section 302(f)(4)(B) of ERISA and (y) the
consent of each Funding Agent is obtained.

 

“Limited Liability Company Agreement” shall mean the Limited Liability Company
Agreement dated as of October 10, 2000, between the Contributor, as Shareholder
and Donald J. Puglisi, as the Special Member.

 

“Lien Creation” shall mean the creation, incidence, assumption or suffering to
exist by the Company or an Originator of any Lien upon the Receivables, Related
Property or the proceeds thereof.

 

“Liquidation Servicer” shall mean PricewaterhouseCoopers LLP and its successors
and assigns.

 

“Liquidation Servicer Agreement” shall mean the letter agreement, dated as of
April 18, 2006, between the Liquidation Servicer and the Trustee, attached as
Schedule 4 to the Servicing Agreement.

 

“Liquidation Servicer Commencement Date” shall mean the date that the Trustee
gives notice to activate the appointment of PricewaterhouseCoopers LLP as the
Liquidation Servicer, which shall take effect immediately, provided that the
Liquidation Servicer shall commence to act as such no later than five
(5) Business Days after the delivery of the Termination Notice by the Trustee to
the Master Servicer.

 

“Liquidation Servicing Fee” shall mean the fee payable to the Liquidation
Servicer as set forth in the Liquidation Servicer Agreement.

 

“Local Business Day” shall mean, with respect to any Originator, any day other
than (i) a Saturday or a Sunday and (ii) any other day on which commercial
banking institutions or trust companies in the jurisdiction in which such
Originator has its principal place of business, are authorized or obligated by
law, executive order or governmental decree to be closed.

 

“Local Servicer” shall have the meaning assigned to such term Section 2.01(c) of
the Servicing Agreement.

 

“Margin Stock” shall have the meaning given to such term in Regulation U of the
Board of Governors.

 

“Master Collection Accounts” shall have the meaning assigned to such term in
Section 2.09 of the Contribution Agreement.

 

“Master Servicer” shall mean Huntsman (Europe) B.V.B.A., and any Successor
Master Servicer under the Servicing Agreement.

 

“Master Servicer Default” shall have, with respect to any Series, the meaning
assigned to such term in Section 6.01 of the Servicing Agreement and, if
applicable, as supplemented by the related Supplement for such Series.

 

35

--------------------------------------------------------------------------------


 

“Master Servicer Indemnified Person” shall have the meaning assigned to such
term in Section 5.02(a) of the Servicing Agreement.

 

“Master Servicer Site Review” shall mean a review performed by the Liquidation
Servicer of the servicing operations of the Master Servicer’s central site
location in accordance with the Liquidation Servicer Agreement.

 

“Material Adverse Effect” shall mean, if used with respect to a Person, (a) a
material impairment of the ability of such Person to perform its obligations
under the Transaction Documents, (b) a materially adverse effect on the
business, operations, property or condition (financial or otherwise) of such
Person, (c) a material impairment of the validity or enforceability of any of
the Transaction Documents against such Person, (d) a material impairment of the
collectibility of the Eligible Receivables taken as a whole and (e) a material
impairment of the interests, rights or remedies of the Trustee or the Investor
Certificateholders of any Outstanding Series under or with respect to the
Transaction Documents or the Eligible Receivables taken as a whole.

 

“Monthly Servicing Fee” shall have the meaning assigned to such term in
Section 2.05(a) of the Servicing Agreement.

 

“Monthly Settlement Report” shall mean a report prepared by the Master Servicer
for each Settlement Period pursuant to Section 4.02 of the Servicing Agreement,
in substantially the form of Exhibit C to the Pooling Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or its successors and
assigns.

 

“Multiemployer Plan” shall mean, with respect to any Person, a multiemployer
plan as defined in Section 4001(a)(3) of ERISA to which such Person or any ERISA
Affiliate of such Person (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“1940 Act” shall mean the United States Investment Company Act of 1940, as
amended.

 

“Obligor” shall mean, with respect to any Receivable, the party obligated to
make payments with respect to such Receivable, including any guarantor thereof.

 

“Obligor Limit” shall mean the percentage, as set forth in the Receivables
Specification and Exception Schedule attached to the Pooling Agreement as
Schedule 3 under heading (E) “Obligor Limit”, which shall represent, at any
date, with respect to an Eligible Obligor, the percentage of the Principal
Amount of all Eligible Receivables in the Trust at such date which are due from
such Eligible Obligor for the applicable ratings category of long-term senior
debt of that Obligor, or if such Obligor is unrated and is a wholly owned
subsidiary, then the applicable ratings category of long term senior debt of
such Obligor’s parent; provided, however, for purposes of this definition that
all Eligible Obligors that are Affiliates of each other shall be deemed to be a
single Eligible Obligor to the extent the Master Servicer has actual knowledge
of the affiliation and in that case, the applicable debt rating for such group
of Obligors shall be the debt rating of the ultimate parent of the group.

 

36

--------------------------------------------------------------------------------


 

If the ratings given by S&P and Moody’s to the long term senior debt of any
Obligor (or the ultimate parent of the Obligor or the affiliated group of which
such Obligor is a member, as the case may be) would result in different
applicable percentages under Schedule 3 to the Pooling Agreement, the applicable
percentage shall be the percentage associated with the lower rating, as between
S&P’s rating and Moody’s rating, of such Obligor’s (or such ultimate parent’s,
as the case may be) long-term senior debt; provided that:  (i) if an Obligor (or
such ultimate parent, as the case may be) is not rated by one of the Rating
Agencies, then such Obligor (or the ultimate parent, as the case may be) shall
be deemed to be unrated unless the Rating Agency that does not rate the Obligor
consents to the application of the rating given the Obligor by the Rating Agency
that does give such a rating and (ii) if an Obligor (or such ultimate parent, as
the case may) does not have a long-term senior debt rating from either of the
Rating Agencies, but has a short-term senior debt rating, then the applicable
percentage shall be the percentage associated with the long term senior debt
ratings that are equivalent to such short term senior debt ratings as set forth
in the table set forth in the Receivables Specification and Exception Schedule
attached to the Pooling Agreement as Schedule 3 under the heading “Obligor
Limit”.  The ratings specified in the table are minimums for each percentage
category, so that a rating not shown in the table falls in the category
associated with the highest rating shown in the table that is lower than that
rating.

 

“OECD Country” shall mean a country that is a member of the grouping of
countries that are full members of the Organization of Economic Cooperation and
Development.

 

“Offer Letter” shall have the meaning assigned to such term in the UK
Receivables Purchase Agreement.

 

“Omnibus Receivables Purchase Agreement” shall mean the Amended and Restated
Omnibus Receivables Purchase Agreement dated as of April 18, 2006, between,
inter alios, the Company and the European Originators (other than the UK
Originators) (as amended, restated or otherwise modified and in effect from time
to time).

 

“One-Month LIBOR” shall mean, for any Accrual Period, the rate per annum, as
determined by the Trustee, which is the arithmetic mean (rounded to the nearest
1/100th of 1%) of the offered rates for U.S. Dollar deposits having a maturity
of one month commencing on the first day of such Accrual Period that appears on
Page 3750 of the Telerate System Incorporated Service (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of the Telerate System Incorporated Service, as determined by the
Trustee for purposes of providing interest rates applicable to U.S. Dollar
deposits having a maturity of one month in the London interbank market) at
approximately 11:00 a.m. London time, two Business Days prior to the
commencement of such Accrual Period.  In the event that such rate is not so
available at such time for any reason, then “One-Month LIBOR” for such Accrual
Period shall be the rate at which U.S. Dollar deposits in a principal amount of
not less than $1,000,000 maturing in one month are offered to the principal
London office of the Trustee in immediately available funds in the London
interbank market at approximately 11:00 a.m. London time, two Business Days
prior to the commencement of such Accrual Period.

 

“Opinion of Counsel” shall mean a written opinion or opinions of one or more
counsel (who, unless otherwise specified in the Transaction Documents, may be
internal counsel to the Company, the Master Servicer or an Originator)
designated by the Company, the Master Servicer or an Originator, as the case may
be, that is reasonably acceptable to the Trustee and each Funding Agent.

 

37

--------------------------------------------------------------------------------


 

“Optional Repurchase Percentage” shall have, with respect to any Series, the
meaning assigned to such term in the related Supplement for such Series.

 

“Optional Termination Date,” with respect to any Series shall have the meaning
ascribed thereto in the related Series Supplement.

 

“Original Principal Amount” shall mean, with respect to any Receivable, the
Principal Amount of such Receivable as of the date on which such Receivable is
contributed, sold or otherwise conveyed to the Contributor or the Company, as
the case may be, under the applicable Origination Agreement.

 

“Origination Agreements” shall mean (i) the Contribution Agreement and each
Receivables Purchase Agreement; and (ii) any contribution agreement, receivables
purchase agreement or corresponding agreement entered into by the Company or the
Contributor (as the case may be) and any Additional Originator.

 

“Originator” shall mean any Approved Originator, except that for purposes of the
Contribution Agreement, the term “Originator” shall not include the French
Originators.

 

“Originator Adjustment Payment” shall have the meaning assigned to such term in
Section 2.06(a) (or corresponding section) of the Origination Agreements.

 

“Originator Daily Report” shall mean a report prepared by an Originator on each
date of contribution or sale, as the case may be, of Receivables to the Company
pursuant to and in accordance with the applicable Origination Agreement,
substantially in the form of Exhibit B to the Pooling Agreement.

 

“Originator Dilution Adjustment Payment” shall have the meaning assigned to such
term in Section 2.05 (or corresponding section) of the Origination Agreements.

 

“Originator Documents” shall have the meaning assigned to such term in
Section 7.03(b)(iii)  (or corresponding section) of the Origination Agreements.

 

“Originator Indemnification Event” shall have the meaning assigned to such term
in Section 2.06(b) (or corresponding section) of the Origination Agreements.

 

“Originator Indemnification Payment” shall have the meaning assigned to such
term in Section 2.06(b) (or corresponding section) of the Origination
Agreements.

 

“Originator Indemnified Liabilities” shall have the meaning assigned to such
term in Section 8.02 (or corresponding section) of the Origination Agreement.

 

“Originator Payment Date” shall have the meaning assigned to such term in
Section 2.03(a) of the UK Receivables Purchase Agreement and the corresponding
provisions of the other Receivables Purchase Agreements.

 

“Originator Purchase Price” shall have the meaning assigned to such term in
Section 2.02 (or corresponding section) of the Receivables Purchase Agreements.

 

38

--------------------------------------------------------------------------------


 

“Originator Termination Date” shall have the meaning assigned to such term in
Section 7.01 (or corresponding section) of the Origination Agreements.

 

“Originator Termination Event” shall have the meaning assigned to such term in
Section 7.01 (or corresponding section) of each Origination Agreement, or such
other corresponding provision, as applicable.

 

“Outstanding Amount Advanced” shall mean, on any date of determination, the
aggregate of all Servicer Advances remitted by the Master Servicer out of its
own funds pursuant to Section 2.06 of the Servicing Agreement and Section 3A.06
of the related Supplement, less the aggregate of all related Servicer Advance
Reimbursement Amounts received by the Master Servicer.

 

“Outstanding Investor Certificates” shall mean, at any time, Investor
Certificates issued pursuant to an effective Supplement for which the
Series Termination Date has not occurred.

 

“Outstanding Series” shall mean, at any time, a Series issued pursuant to an
effective Supplement for which the Series Termination Date for such Series has
not occurred.

 

“Parent Company” shall mean Huntsman Corporation and any successor thereto (by
merger or consolidation) for so long as Huntsman Corporation or such successor
entity (as applicable) owns, directly or indirectly, at least a majority of the
voting capital stock of Huntsman International.

 

“Participation”  shall have the meaning assigned to such term in
Section 2.01(a) of the Pooling Agreement.

 

“Participation Amount” shall have its meaning assigned to such term in
Section 2.01(a) of the Pooling Agreement.

 

“Participation Assets” shall have the meaning assigned to such term in
Section 2.01(a) of the Pooling Agreement.

 

“Paying Agency Agreement” shall mean the Paying Agency Agreement dated as of
April 18, 2006 between Huntsman Receivables Finance LLC, the Trustee, and
JPMorgan Chase Bank, N.A., as paying agent.

 

Paying Agent” shall mean any paying agent and co-paying agent appointed pursuant
to Section 5.07 of the Pooling Agreement and, unless otherwise specified in the
related Supplement of any Series and with respect to such Series, shall
initially be JPMorgan Chase Bank, N.A., London Branch.

 

“Payment Terms Factor” shall mean for each six month period to occur after the
Initial Issuance Date, a fraction calculated by the Master Servicer, the
numerator of which is the sum of (i) the weighted average payment terms (based
upon the Principal Amount of the Receivables and expressed as a number of days)
for the Receivables contributed by the Contributor to the Company, as the case
may be, (and in relation to which a Participation and a security interest are
granted by the Company to the Trust) during such period and (ii) 60, and the
denominator of which is 90.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.

 

39

--------------------------------------------------------------------------------


 

“Permitted Designated Line of Business Disposition” shall mean any Designated
Line of Business identified on Schedule 4 to the Pooling Agreement but only to
the extent that an Originator has ceased originating Receivables with respect to
such Designated Line of Business between April 18, 2006 and April 17, 2007.

 

“Permitted Liens” shall mean, at any time, for any Person:

 

(a)                                  liens created pursuant to any Transaction
Document;

 

(b)                                 liens for taxes, assessments or other
governmental charges or levies (i) not yet due or (ii) with respect to which are
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of such
Person;

 

(c)                                  liens of or resulting from any judgment or
award, the time for the appeal or petition for rehearing of which shall not have
expired, or in respect of which such Person shall at any time in good faith be
prosecuting an appeal or proceeding for a review and with respect to which a
reserve or other appropriate provisions are being maintained in accordance with
GAAP; and

 

(d)                                 liens, charges or other encumbrances or
priority claims incidental to the conduct of business or the ownership of
properties and assets (including mechanics’, carriers’, repairers’,
warehousemen’s and statutory landlords’ liens) and deposits, pledges or liens to
secure statutory obligations, surety or appeal bonds or other liens of like
general nature incurred in the ordinary course of business and not in connection
with the borrowing of money, provided in each case, the obligation secured is
not overdue, or, if overdue, is being contested in good faith by appropriate
actions or proceedings and with respect to which a reserve or other appropriate
provisions are being maintained in accordance with GAAP.

 

“Person” shall mean any individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.

 

“Plan” shall mean, with respect to any Person, any pension plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code which is maintained for employees of such Person or any
ERISA Affiliate of such Person.

 

“Pledge Agreement” shall mean the Pledge Agreement, dated as of August 16, 2005,
by and among Huntsman International and certain of its subsidiaries form time to
time party thereto (as Pledgors) and Deutsche Bank AG New York Branch (as
Collateral Agent and Administrative Agent).

 

“Policies” shall mean the credit and collection policies of the Approved
Originators, copies of which are in writing, have been previously delivered to
the Trustee and the Administrative Agent, prior to or on the Series 2000-1
Issuance Date, as the same may be amended, supplemented or otherwise modified
from time to time; provided that material changes to such Policies must be
approved by the Administrative Agent (such consent not to be unreasonably
withheld).

 

40

--------------------------------------------------------------------------------


 

“Pooling Agreement” shall mean the Second Amended and Restated Pooling
Agreement, dated as of April 18, 2006, among the Company, the Master Servicer
and the Trustee, as the same may be further amended, restated, supplemented or
otherwise modified from time to time, and including, unless expressly stated
otherwise, each Supplement.

 

“Pooling and Servicing Agreements” shall have the meaning assigned to such term
in Section 10.01(a) of the Pooling Agreement.

 

“Potential Early Amortization Event” shall mean an event which, with the giving
of notice or the lapse of time or both, would constitute an Early Amortization
Event under the Pooling Agreement or under any Supplement.

 

“Potential Master Servicer Default” shall mean an event which, with the giving
of notice or the lapse of time or both, would constitute a Master Servicer
Default under the Servicing Agreement or any Supplement.

 

“Potential Offset Amount” shall mean an amount determined by the Local Servicer
and equal to the amount of any known potential offset, counterclaim, or defense
with respect to an Eligible Receivable, and further aggregated by the Master
Servicer for the purposes of calculating the Aggregate Receivable Amount.

 

“Potential Originator Termination Event” shall mean any condition or act that,
with the giving of notice or the lapse of time or both, would constitute an
Originator Termination Event.

 

“Potential Program Termination Event” shall mean any condition or act that, with
the giving of notice or the lapse of time or both, would constitute a Program
Termination Event.

 

“Pound Sterling” shall mean the legal currency of the United Kingdom.

 

“Principal Amount” shall mean, with respect to any Receivable, the unpaid
principal amount due thereunder.

 

“Principal Transfer Agent” shall have the meaning assigned to such term in the
Paying Agency Agreement.

 

“Principal Terms” shall have the meaning, with respect to any Series issued
pursuant to a Company Exchange, assigned to such term in Section 5.11(c) of the
Pooling Agreement.

 

“Program Costs” shall have, with respect to any Series, the meaning assigned to
such term in the related Supplement for such Series.

 

“Program Termination Date” shall have the meaning assigned to such term in
Section 7.02 (or corresponding section) of the Origination Agreements.

 

“Program Termination Event” shall have the meaning assigned to such term in
Section 7.02 (or corresponding section) of the Origination Agreements.

 

“Publication Date” shall have the meaning assigned to such term in
Section 7.02(a) of the Pooling Agreement.

 

41

--------------------------------------------------------------------------------


 

“Qualified Institutional Buyer” shall have the meaning assigned to such term in
Rule 144A(a) under the Securities Act.

 

“Rating Agency” shall mean, with respect to each Outstanding Series, any rating
agency or agencies designated as such in this Annex X; provided that: (i) in the
event that no Outstanding Series has been rated, whether directly or indirectly,
then for purposes of the definitions of “Eligible Institution” and “Eligible
Investments”, “Rating Agency” shall mean S&P and Moody’s; and (ii) except as
provided in Clause (i), in the event no Outstanding Series (other than a
Series of VFC Certificates) has been rated, whether directly or indirectly, any
reference to “Rating Agency” or the “Rating Agencies” shall be deemed to have
been deleted from the Pooling Agreement.

 

“Receivable” shall mean all the indebtedness and payment obligations of an
Obligor to an Originator arising from the sale of merchandise or services by an
Originator (and shall include (a) such indebtedness and payment obligation as
may be evidenced by any invoice issued as a re-invoicing or substitution
invoicing of an original invoice and (b) the right of payment of any interest,
sales taxes, finance charges, returned check or late charges and other
obligations of such Obligor with respect thereto).

 

“Receivable Assets” shall, as used in the Origination Agreements, have the
meaning assigned in Section 2.1(a) thereof/or the respective corresponding
provision of such Originator Agreement.

 

“Receivables Contribution Date” shall mean, with respect to any Receivable, the
Business Day on which the Company receives a contribution of such Receivable
from the Contributor or direct conveyance from the Originator and grants a
Participation and security interest in such Receivable to the Trust.

 

“Receivables Purchase Agreement” shall mean (i) any of (a) the U.S. Receivables
Purchase Agreement, (b) the UK Receivables Purchase Agreement, (c) the Dutch
Receivables Purchase Agreement, (d) the Italian Receivables Purchase Agreements,
(e) the Spanish Receivables Purchase Agreement, (f) the Belgian Receivables
Purchase Agreement, and (g) the French Receivables Purchase Agreement and
(ii) any receivables purchase agreement entered into by any Additional
Originator and the Contributor or the Company, as the case may be, in accordance
with the Transaction Documents.

 

“Record Date” shall mean, with respect to the initial Distribution Date, the
Business Day immediately preceding such Distribution Date and, with respect to
any other Distribution Date, the last Business Day of the immediately preceding
Settlement Period.

 

“Recoveries” shall mean all amounts collected (net of out of pocket costs of
collection) in respect of Charged-Off Receivables.

 

“Regulation U” shall mean Regulation U of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Related Property” shall mean, with respect to any Receivable:

 

42

--------------------------------------------------------------------------------


 

(a)

all of the applicable U.S. Originator’s, UK Originator’s, Dutch Originator’s,
Belgian Originator’s, Italian Originator’s, Spanish Originator’s and French
Originator’s respective interest in the goods, if any, relating to the sale
which gave rise to such Receivable;

 

 

(b)

all other security interests or Liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements signed by the applicable Obligor describing any collateral securing
such Receivable; and

 

 

(c)

all guarantees, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise;

 

including in the case of clauses (b) and (c), any rights described therein
evidenced by an account, note, instrument, contract, security agreement, chattel
paper, general intangible or other evidence of indebtedness or security.

 

“Relevant Amount” shall have the meaning assigned in Section 2.01(b) of the
Series 2000-1 Supplement.

 

“Relevant Clearing System” shall mean Clearstream and Euroclear or any other
clearing system which is a central securities depository for a Series, as
specified in the related Supplement.

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(b) of ERISA or the regulations issued thereunder with respect to a
Plan (other than a Plan maintained by an ERISA Affiliate which is considered an
ERISA Affiliate only pursuant to Section (m) or (o) of Section 414 of the Code).

 

“Reported Day” shall have the meaning assigned to such term in Section 4.01 of
the Servicing Agreement.

 

“Required Subordinated Amount” shall have the meaning assigned to such term, if
any, set forth in the related Supplement.

 

“Requirement of Law” shall mean for any Person the certificate of incorporation
and by laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation, or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Resignation Notice” shall have the meaning assigned to such term in
Section 6.02(a) of the Servicing Agreement.

 

“Responsible Officer” shall mean (i) when used with respect to the Trustee, any
officer within the Corporate Trust Office of the Trustee including any Vice
President, any Assistant Vice President, Trust Officer or Assistant Trust
Officer or any other officer of the Trustee customarily performing functions
similar to those performed by any of the above designated officers and (ii) when
used with respect to any other Person, any member of the Board, the Chief
Executive Officer, the President, the

 

43

--------------------------------------------------------------------------------


 

Chief Financial Officer, the Treasurer, any Vice President, the Controller or
manager (in the case of a limited liability company) of such Person; provided,
however, that a Responsible Officer shall not certify in his capacity as a Vice
President as to any financial information.

 

“Restricted Payments” shall have the meaning assigned to such term in
Section 2.08(m) of the Pooling Agreement.

 

“Restricted Payments Test” shall mean, on any date of determination with respect
to any outstanding Series, unless otherwise specified in the related Supplement,
that the Target Receivables Amount for such Series is at least equal to the sum
of the Adjusted Invested Amount for such Series and the required subordinated or
reserve amount for such Series, in each case as the term “Restricted Payments
Test” is more specifically defined in the related Supplement.

 

“Revolving Period” shall have, with respect to any Outstanding Series, the
meaning assigned to such term in the related Supplement.

 

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. or any successor thereto.

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

 

“Senior Claims” shall mean collectively the right of any holder of a VFC
Certificate and the ECI Holders to receive distributions pursuant to the
Transaction Documents and all other Indebtedness, obligations and liabilities of
the Company to any holder of a VFC Certificate and any ECI Holder, whether
existing on the Effective Date or thereafter incurred or created, under or with
respect to a VFC Certificate and the Exchangeable Company Interest.

 

“Series” shall mean any series of Investor Certificates and any related
Subordinated Company Interests, the terms of which are set forth in a
Supplement.

 

“Series 2000-1 Issuance Date” shall have the meaning assigned to such term in
the Supplement with respect to the Series 2000-1 Variable Funding Certificates.

 

“Series 2001-1 Indenture Supplement” shall mean the Series 2001-1 Supplement
dated as of June 26, 2001 to Base Indenture among Huntsman International
Asset-Backed Securities Ltd, The Chase Manhattan Bank, London Branch and Chase
Manhattan Bank (Ireland) plc.

 

“Series 2001-1 Redemption Date” shall mean the date upon which the Series 2001-1
Term Certificates (as defined in the Series 2001-1 Supplement) and the
Series 2001-1 Notes (as defined in the Series 2001-1 Indenture Supplement) have
been paid in full.

 

“Series 2001-1 Supplement” shall mean the Series 2001-1 Supplement dated as
June 26, 2001 to Amended and Restated Pooling Agreement among the Company, the
Master Servicer and the Trustee.

 

“Series Account” shall mean any deposit, trust, escrow, reserve or similar
account maintained for the benefit of the Investor Certificateholders and the
holders of the related Subordinated Company Interest of any Series or Class, as
specified in any Supplement.

 

44

--------------------------------------------------------------------------------


 

“Series Amount” shall mean any amount which is held in any Series Concentration
Account and “Series Amounts” shall mean all such amounts.

 

“Series Concentration Account” shall mean any account established by the Trustee
for the benefit of the Investor Certificateholders which is established as a
Series Concentration Account as contemplated in Section 3.01(a) of the Pooling
Agreement.

 

“Series Concentration Subaccount” shall have the meaning assigned to such term
in Section 3.01(a) of the Pooling Agreement.

 

“Series Non-Principal Concentration Subaccount” shall have the meaning assigned
in Section 3.01(a) of the Pooling Agreement.

 

“Series Principal Concentration Subaccount” shall have the meaning assigned in
Section 3.01(a) of the Pooling Agreement.

 

“Series Termination Date” shall have, with respect to any Series, the meaning
assigned in the related Supplement for such Series.

 

“Servicer Advance” shall mean amounts deposited in any Approved Currency by the
Master Servicer out of its own funds into any Series Concentration Account
pursuant to Section 2.06(a) of the Servicing Agreement.

 

“Servicer Advanced Reimbursement Amount” means any amount received or deemed to
be received by the Master Servicer pursuant to Section 2.06(b) of the Servicing
Agreement and Sections 3A.03(b) of the related Supplement of a Servicer Advance
made out of its own funds.

 

“Servicer Guarantor” shall mean Huntsman International LLC and its successors
and assigns.

 

“Servicing Agreement” shall mean the Second Amended and Restated Servicing
Agreement, April 18, 2006, among the Company, the Master Servicer, the Servicer
Guarantor and the Trustee, as such agreement may be amended, supplemented or
otherwise modified and in effect from time to time.

 

“Servicing Fee” shall have the meaning assigned to such term in
Section 2.05(a) of the Servicing Agreement.

 

“Servicing Fee Percentage” shall mean 1.0% per annum.

 

“Servicing Guarantee” shall mean the Servicing Guarantee under Article VII of
the Servicing Agreement, executed by the Servicer Guarantor in favor of the
Company and the Trustee on behalf of the Trust for the benefit of the
Certificateholders.

 

“Servicing Reserve Ratio” shall mean, as of any Settlement Report Date and
continuing (but not including) until the next Settlement Report Date, an amount
(expressed as a percentage) equal to (i) the product of (A) the Servicing Fee
Percentage and (B) 2.0 times Days Sales Outstanding as of such earlier
Settlement Report Date divided by (ii) 360.

 

“Settlement Period” shall mean initially the period commencing December 21, 2000
and ending on January 31, 2000.  Thereafter, Settlement Period shall mean each
fiscal month of the Master Servicer.

 

45

--------------------------------------------------------------------------------


 

“Settlement Report Date” shall mean, except as otherwise set forth in the
applicable Supplement, the 12th day of each calendar month or, if such 12th day
is not a Business Day, the next succeeding Business Day.

 

“Share” shall mean a share held in the Company as described in the Limited
Liability Company Agreement comprising all rights held and obligations owed by
the holder of such share under the terms of the Limited Liability Company
Agreement and applicable law.

 

“Shareholder” shall mean a holder of Shares in the Company.

 

“Significant Subsidiary” shall mean a subsidiary of Huntsman International whose
assets comprise five percent (5%) or more of the Consolidated Total Assets of
Huntsman International and its consolidated subsidiaries.

 

“Spanish Originator” shall mean any of (i) Tioxide Europe S.L., (ii) Huntsman
Performance Products Spain S.L. (f/k/a Huntsman Surface Sciences Iberica S.L.)
and (iii) after the Initial Issuance Date, any Approved Originator incorporated
in Spain.

 

“Spanish Receivables” shall mean the Receivables originated by a Spanish
Originator and sold to Huntsman International, then contributed transferred,
assigned and conveyed to the Company with respect to which a Participation and
security interest were granted by the Company to the Trust.

 

“Spanish Receivables Purchase Agreement” shall mean the Spanish Receivables
Purchase Agreement between, inter alia, the Spanish Originators and the
Contributor (as amended, supplemented or otherwise modified from time to time in
accordance with the Transaction Documents), and attached as Attachment 2 to the
Omnibus Receivables Purchase Agreement.

 

“Special Allocation Settlement Report Date” shall have the meaning assigned to
such term in Section 3.01(g)(i) of the Pooling Agreement.

 

“Specified Bankruptcy Opinion Provisions” shall mean the factual assumptions
(including those contained in the factual certificate referred to therein) and
the actions to be taken by each U.S. Originator and the Company in the legal
opinion of Baker & McKenzie LLP relating to certain bankruptcy matters delivered
on each Issuance Date.

 

“Spot Rate” shall mean, the weighted average rate or rates (weighted, if
applicable or to the extent applicable), as of any date of determination,
(i) for amounts hedged under the FX Hedging Policy with an FX Forward
Transaction, the foreign exchange rate provided under such FX Forward
Transaction for which Pound Sterling, Euro or other Approved Currency can be
exchanged for U.S. Dollars on such date of determination; and (ii) for all other
amounts, the foreign exchange rate provided by the FX Counterparty or the
Trustee for which Pound Sterling, Euro or other Approved Currency can be
exchanged for U.S. Dollars on such date of determination.

 

“Standby Liquidation System” shall mean a system satisfactory to the Liquidation
Servicer by which the Liquidation Servicer will receive and store electronic
information regarding Receivables from the Master Servicer which may be utilized
in the event of a liquidation of the Receivables to be carried out by the
Liquidation Servicer.

 

46

--------------------------------------------------------------------------------


 

“State/Local Government Obligor” shall mean any state of the United States or
local government thereof or any subdivision thereof or any agency, department,
or instrumentality thereof.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors and any other banking authority, domestic
or foreign, to which any Funding Agent is subject for new negotiable nonpersonal
time deposits in dollars of over $100,000 with maturities approximately equal to
three months.  Statutory Reserves shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.

 

“Sterling” shall mean the legal currency of the United Kingdom.

 

“Subordinated Company Interests” shall mean in relation to any Series, the
entitlement to receive the amounts which are specified in the relevant
Supplement as being payable to the holder of the Subordinated Company Interests
for the Series concerned; such amounts designated to be paid out of the relevant
Series Concentration Accounts and any subaccounts thereof, in each case to the
extent not required to be distributed to or for the benefit of the Investor
Certificateholders of the relevant Series.

 

“Subordinated Interest Amount” shall have, with respect to any Outstanding
Series, the meaning assigned in the related Supplement for such Outstanding
Series.

 

“Subordinated Interest Register” shall have the meaning assigned to such term in
Section 5.11(d) of the Pooling Agreement.

 

“Subordinated Loan” shall mean a loan by the Contributor to the Trust pursuant
to Sections 5.01 and 11.16 of the Series 2000-1 Supplement or equivalent
provisions of any other Indenture Supplement.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.

 

“Successor Master Servicer” shall mean (a) prior to the occurrence of a Master
Servicer Default, and upon receipt by the Trustee of a Termination Notice or
Resignation Notice, a Person nominated by the Master Servicer or a Person
appointed by the Trustee which, at the time of its appointment as Servicer
(i) is legally qualified and has the corporate power and authority to service
the Receivables participated to the Trust, (ii) is approved by each Funding
Agent, (iii) has demonstrated the ability to service a portfolio of similar
receivables in accordance with high standards of skill and care in the sole
determination of the Master Servicer or the Trustee, and (iv) has accepted its
appointment by a written assumption in a form acceptable to the Trustee
(b) following the occurrence of a Master Servicer Default, from the Liquidation
Servicer Commencement Date, PricewaterhouseCoopers as

 

47

--------------------------------------------------------------------------------


 

the Liquidation Servicer; provided that no such Person shall be an Successor
Servicer if it is a direct competitor of Huntsman (Europe) BVBA or any
Significant Subsidiary.

 

“Supplement” shall mean, with respect to any Series, a supplement to the Pooling
Agreement complying with the terms of the Pooling Agreement, executed by the
Company, the Master Servicer, the Trustee, the Servicer Guarantor and other
parties listed therein in conjunction with the issuance of any Series.

 

“Target Receivables Amount” shall have, with respect to any Outstanding Series,
the meaning specified in the related Supplement, or Annex of definitions
relating thereto, as the Series Target Receivables Amount for such Outstanding
Series.

 

“Taxes” shall mean any present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority.

 

“Tax Opinion” shall mean, unless otherwise specified in the Supplement for any
Series with respect to such Series or any Class within such Series, with respect
to any action, an Opinion of Counsel of one or more outside law firms to the
effect that, for United States federal income tax purposes, (i) such action will
not adversely affect the characterization as debt of any Investor Certificates
of any Outstanding Series or Class not retained by the Company, (ii) in the case
of Section 5.11 of the Pooling Agreement, the Investor Certificates of the new
Series that are not retained by the Company will be characterized as debt and
(iii) the Trust will be disregarded as an entity separate from the Company for
U.S. federal income tax purposes.

 

“Term Certificates” shall mean any and all Series of shares, interests,
Participations or other equivalent instruments representing fractional undivided
interests in the Participation granted by the Company to the Trust with respect
to the receivables, as specified in the Supplement related to such Series.

 

“Termination Notice” shall have the meaning assigned to such term in
Section 6.01 of the Servicing Agreement.

 

“Timely Payment Accrual” shall mean, for the purposes of determining the
Aggregate Receivables Amount, an aggregate amount of Timely Payment Discounts as
of the Business Day immediately preceding the date of such determination.

 

“Timely Payment Discount” shall mean, with respect to any date of determination,
a cash discount relating to the Receivables contributed by the Contributor to
the Company (directly or indirectly), and granted by the Originators to the
Obligors), as stipulated in the Contract.

 

“Tioxide Americas” shall mean Tioxide Americas Inc., a corporation organized
under the laws of The Cayman Islands, and its successors and permitted assigns.

 

“Transaction Documents” shall mean the collective reference to the Pooling
Agreement, the Servicing Agreement, each Supplement with respect to any
Outstanding Series, the Origination Agreements, the Investor Certificates and
any other documents delivered pursuant to or in connection therewith.

 

48

--------------------------------------------------------------------------------


 

“Transactions” shall mean the transactions contemplated under each of the
Transaction Documents.

 

“Transfer Agent and Registrar” shall have the meaning assigned to such term in
Section 5.03(a) of the Pooling Agreement and shall initially be the Trustee.

 

“Transferred Agreements” shall have the meaning assigned to such term in
Section 2.01(a)(vii) of the Pooling Agreement.

 

“Transferred Business Effective Date” shall mean June 29, 2007.

 

“Trust” shall mean the Huntsman Master Trust created by the Pooling Agreement.

 

“Trust Termination Date” shall have the meaning assigned in Section 9.01(a) of
the Pooling Agreement.

 

“Trustee” shall mean the institution executing the Pooling Agreement as trustee,
or its successor in interest, or any successor trustee appointed as therein
provided.

 

“Trustee Force Majeure Delay” shall mean any cause or event that is beyond the
control and not due to the gross negligence of the Trustee that delays, prevents
or prohibits the Trustee’s performance of its duties under Article VIII of the
Pooling Agreement, including acts of God, floods, fire, explosions of any kind,
snowstorms and other irregular weather conditions, unanticipated employee
absenteeism, mass transportation disruptions, any power failure, telephone
failure or computer failure in the office of the Trustee, including failure of
the bank wire system utilized by the Trustee or any similar system or failure of
the Fed Wire system operated by the Federal Reserve Bank of New York and all
similar events.  The Trustee shall notify the Company as soon as reasonably
possible after the beginning of any such delay.

 

“UCC” shall mean the Uniform Commercial Code, as amended from time to time, as
in effect in any specified jurisdiction.

 

“UK Originator” shall mean any of (i) Tioxide Europe Limited, (ii) Huntsman
Surface Sciences UK Ltd. and (iii) after the Initial Issuance Date, any Approved
Originator which originates Receivables to Obligors located in the United
Kingdom.

 

“UK Originator Daily Report” shall mean the report prepared by any UK Originator
and attached to any offer Letter and forming part of any offer made by any UK
Originator pursuant to Section 2.1 of the UK Receivables Purchase Agreement
substantially in the Form of Schedule 2 to the UK Receivables Purchase
Agreement;

 

“UK Receivables” shall mean the Receivables originated by a UK Originator and
sold to Huntsman International, then contributed, transferred, assigned and
conveyed to the Company and thereafter participated by the Company to the Trust.

 

“UK Receivables Purchase Agreement” shall mean the Amended and Restated UK
Receivables Purchase Agreement among Huntsman International, as purchaser,
Tioxide Europe Limited, Huntsman Petrochemicals (UK) Limited and Huntsman
Surface Sciences UK Ltd., as originators, and Huntsman (Europe) B.V.B.A., as
master servicer, as amended, supplemented or otherwise modified from time to
time in accordance with the Transaction Documents.

 

49

--------------------------------------------------------------------------------


 

“UK Tax Opinion” shall mean an opinion of Clifford Chance Limited Liability
Partnership relating to the United Kingdom taxation treatment of the Company in
connection with the transaction documents.

 

“United States” for purposes of geographic description shall mean the United
States of America (including the States and the District of Columbia), its
territories, its possessions (including Puerto Rico, the U.S. Virgin Islands,
Guam, American Samoa, Wake Island and the Northern Mariana Islands) and other
areas subject to its jurisdictions.

 

“United States Person” shall mean an individual who is a citizen or resident of
the United States, or a corporation, partnership or other entity created or
organized in or under the laws of the United States or any political subdivision
thereof, or an estate or trust the income of which is subject to U.S. federal
income taxation regardless of its source.

 

“U.S. Dollars” shall mean the legal currency of the United States of America.

 

“U.S. Dollar Shortfall” shall have the meaning specified in
Section 3.01(d)(ii) of the Pooling Agreement.

 

“U.S. Government Obligor” shall mean the United States government or any
subdivision thereof or any agency, department or instrumentality thereof.

 

“U.S. Originator” shall mean (i) Huntsman International LLC, (ii) Tioxide
Americas Inc., (iii) Huntsman Propylene Oxide Ltd., (iv) Huntsman International
Fuels L.P., (v) Huntsman Ethyleneamines Ltd., (vi) Huntsman Petrochemical
Corporation., (vii) Huntsman Advanced Materials Americas Inc. and (viii) after
the Initial Issuance Date, any Approved Originator which originates Receivables
to Obligors located in the United States.

 

“U.S. Receivables” shall mean the Receivables originated by a U.S. Originator
and contributed, transferred, assigned and conveyed to the Company directly or
indirectly and thereafter participated by the Company to the Trust.

 

“U.S. Receivables Purchase Agreement” means the Second Amended and Restated U.S.
Receivables Purchase Agreement dated as of April 18, 2006, among Huntsman
International LLC, as purchaser, and Tioxide Americas Inc., Huntsman Propylene
Oxide Ltd., Huntsman International Fuels L.P. and Huntsman Ethyleneamines Ltd.,
each as a seller and an originator, as amended, supplemented or otherwise
modified from time to time in accordance with the Transaction Documents.

 

“Variable Funding Certificate” or “VFC Certificate” shall have the meaning
assigned in Section 5.11(a) of the Pooling Agreement.

 

“Volume Rebate” shall mean a discount periodically granted by the Originator to
Obligor, as stipulated in the Contract for achieving certain sales volume.

 

“Volume Rebate Accrual” shall mean, with respect to any date of determination,
for the purposes of determining the Aggregate Receivables Amount, the aggregate
amount of outstanding Volume Rebate balances of Receivables as of the Business
Day immediately preceding the date of such determination.

 

50

--------------------------------------------------------------------------------


 

“Withdrawal Liabilities” shall mean liability to a Multiemployer Plan, as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Tax Reserve Account” shall have the meaning assigned to such term
in Section 3.01(a)(vi) of the Pooling Agreements.

 

51

--------------------------------------------------------------------------------